Exhibit 10.1
CONTINGENT VALUE RIGHTS AGREEMENT
by and between
SANOFI-AVENTIS
and
[TRUSTEE]
Dated as of [ • ], 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
    1  
SECTION 1.1 Definitions
    1  
SECTION 1.2 Compliance and Opinions
    15  
SECTION 1.3 Form of Documents Delivered to Trustee
    15  
SECTION 1.4 Acts of Holders
    16  
SECTION 1.5 Notices, etc., to Trustee and Company
    17  
SECTION 1.6 Notice to Holders; Waiver
    17  
SECTION 1.7 Conflict with Trust Indenture Act
    18  
SECTION 1.8 Effect of Headings and Table of Contents
    18  
SECTION 1.9 Benefits of Agreement
    18  
SECTION 1.10 Governing Law
    18  
SECTION 1.11 Legal Holidays
    19  
SECTION 1.12 Separability Clause
    19  
SECTION 1.13 No Recourse Against Others
    19  
SECTION 1.14 Counterparts
    19  
SECTION 1.15 Acceptance of Trust
    19  
SECTION 1.16 Termination
    19  
 
       
ARTICLE 2 SECURITY FORMS
    20  
SECTION 2.1 Forms Generally
    20  
 
       
ARTICLE 3 THE SECURITIES
    20  
SECTION 3.1 Title and Payment Terms
    20  
SECTION 3.2 Registrable Form
    22  
SECTION 3.3 Execution, Authentication, Delivery and Dating
    22  
SECTION 3.4 Temporary Securities
    23  
SECTION 3.5 Registration, Registration of Transfer and Exchange
    23  
SECTION 3.6 Mutilated, Destroyed, Lost and Stolen Securities
    24  
SECTION 3.7 Payments with Respect to CVR Certificates
    25  
SECTION 3.8 Persons Deemed Owners
    25  
SECTION 3.9 Cancellation
    25  
SECTION 3.10 CUSIP Numbers
    25  
 
       
ARTICLE 4 THE TRUSTEE
    25  
SECTION 4.1 Certain Duties and Responsibilities
    25  
SECTION 4.2 Certain Rights of Trustee
    26  
SECTION 4.3 Notice of Breach
    27  
SECTION 4.4 Not Responsible for Recitals or Issuance of Securities
    28  
SECTION 4.5 May Hold Securities
    28  
SECTION 4.6 Money Held in Trust
    28  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.7 Compensation and Reimbursement
    28  
SECTION 4.8 Disqualification; Conflicting Interests
    28  
SECTION 4.9 Corporate Trustee Required; Eligibility
    29  
SECTION 4.10 Resignation and Removal; Appointment of Successor
    29  
SECTION 4.11 Acceptance of Appointment of Successor
    30  
SECTION 4.12 Merger, Conversion, Consolidation or Succession to Business
    31  
SECTION 4.13 Preferential Collection of Claims Against Company
    31  
 
       
ARTICLE 5 HOLDERS’ LISTS AND REPORTS BY THE TRUSTEE AND COMPANY
    31  
SECTION 5.1 Company to Furnish Trustee with Names and Addresses of Holders
    31  
SECTION 5.2 Preservation of Information; Communications to Holders
    32  
SECTION 5.3 Reports by Trustee
    32  
SECTION 5.4 Reports by Company
    32  
 
       
ARTICLE 6 AMENDMENTS
    33  
SECTION 6.1 Amendments without Consent of Holders
    33  
SECTION 6.2 Amendments with Consent of Holders
    34  
SECTION 6.3 Execution of Amendments
    34  
SECTION 6.4 Effect of Amendments; Notice to Holders
    35  
SECTION 6.5 Conformity with Trust Indenture Act
    35  
SECTION 6.6 Reference in Securities to Amendments
    35  
 
       
ARTICLE 7 COVENANTS
    35  
SECTION 7.1 Payment of Amounts, If Any, to Holders
    35  
SECTION 7.2 Maintenance of Office or Agency
    36  
SECTION 7.3 Money for Security Payments to Be Held in Trust
    36  
SECTION 7.4 Certain Purchases and Sales
    37  
SECTION 7.5 Books and Records
    37  
SECTION 7.6 Audits
    37  
SECTION 7.7 Listing of CVRs
    39  
SECTION 7.8 Restrictive Covenants
    39  
SECTION 7.9 Product Transfer
    39  
SECTION 7.10 Milestones
    40  
SECTION 7.11 Notice of Breach
    40  
SECTION 7.12 Non-Use of Name
    40  
 
       
ARTICLE 8 REMEDIES OF THE TRUSTEE AND HOLDERS IN THE EVENT OF BREACH
    40  
SECTION 8.1 Breach Defined; Waiver of Breach
    40  
SECTION 8.2 Collection by the Trustee; the Trustee May Prove Payment Obligations
    41  
SECTION 8.3 Application of Proceeds
    43  
SECTION 8.4 Suits for Enforcement
    44  
SECTION 8.5 Restoration of Rights on Abandonment of Proceedings
    44  
SECTION 8.6 Limitations on Suits by Holders
    44  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 8.7 Unconditional Right of Holders to Institute Certain Suits
    44  
SECTION 8.8 Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Breach
    45  
SECTION 8.9 Control by Holders
    45  
SECTION 8.10 Waiver of Past Breaches
    45  
SECTION 8.11 The Trustee to Give Notice of Breach, But May Withhold in Certain
Circumstances
    46  
SECTION 8.12 Right of Court to Require Filing of Undertaking to Pay Costs
    46  
 
       
ARTICLE 9 CONSOLIDATION, MERGER, SALE OR CONVEYANCE
    46  
SECTION 9.1 Company May Consolidate, etc., on Certain Terms
    46  
SECTION 9.2 Successor Person Substituted
    47  
SECTION 9.3 Opinion of Counsel to the Trustee
    48  
SECTION 9.4 Successors
    48  
 
       
ARTICLE 10 Redemption OF SECURITIES
    48  
SECTION 10.1 Notice to Trustee
    48  
SECTION 10.2 Notice of Redemption
    48  
SECTION 10.3 Effect of Notice of Redemption
    49  
SECTION 10.4 Deposit of Redemption Price
    49  
SECTION 10.5 Optional Redemption by the Company
    49  

Annex A — Form of CVR Certificate

Note:   This table of contents shall not, for any purpose, be deemed to be a
part of this CVR Agreement.

iii



--------------------------------------------------------------------------------



 



     Reconciliation and tie between Trust Indenture Act of 1939 and Contingent
Value Rights Agreement, dated as of [ • ], 2011.

      Trust Indenture Act Section   Agreement Section
Section 310(a)(1)
  4.9
(a)(2)
  4.9
(a)(3)
  Not Applicable
(a)(4)
  Not Applicable
(a)(5)
  4.9
(b)
  4.8, 4.10
Section 311(a)
  4.13
(b)
  4.13
Section 312(a)
  5.1, 5.2(a)
(b)
  5.2(b)
(c)
  5.2(c)
Section 313(a)
  5.3(a)
(b)
  5.3(a)
(c)
  5.3(a)
(d)
  5.3(b)
Section 314(a)
  5.4
(b)
  Not Applicable
(c)(1)
  1.2(a)
(c)(2)
  1.2(a)
(c)(3)
  Not Applicable
(d)
  Not Applicable
(e)
  1.2(b)
Section 315(a)
  4.1(a), 4.1(b)
(b)
  8.11
(c)
  4.1(a)
(d)
  4.1(c)
(d)(1)
  4.1(a), 4.1(b)
(d)(2)
  4.1(c)(ii)
(d)(3)
  4.1(c)(iii)
(e)
  8.12
Section 316(a)(last sentence)
  1.1 (Definition of “Outstanding”)
(a)(1)(A)
  8.9
(a)(1)(B)
  8.10
(a)(2)
  Not Applicable
(b)
  8.7
Section 317(a)(1)
  8.2
(a)(2)
  8.2
(b)
  7.3
Section 318(a)
  1.7

Note:   This reconciliation and tie shall not, for any purpose, be deemed to be
a part of this CVR Agreement.

iv



--------------------------------------------------------------------------------



 



     THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of [•], 2011 (this “CVR
Agreement”), by and between Sanofi-Aventis, a French société anonyme, with share
capital of [•] and registered office at [•] (the “Company”), and [•], a national
banking association, as trustee (the “Trustee”), in favor of each person who
from time to time holds one or more Contingent Value Rights (the “Securities” or
“CVRs” and, each individually, a “Security” or a “CVR”) to receive cash payments
in the amounts and subject to the terms and conditions set forth herein.
W I T N E S S E T H:
     WHEREAS, this CVR Agreement is entered into pursuant to the Agreement and
Plan of Merger, dated as of February 16, 2011 (the “Merger Agreement”), by and
among the Company, GC Merger Corp., a Massachusetts corporation and wholly owned
Subsidiary of the Company (“Merger Sub”), and Genzyme Corporation, a
Massachusetts corporation (“Genzyme”);
     WHEREAS, pursuant to the Merger Agreement, Merger Sub shall merge with and
into Genzyme (the “Merger”), with Genzyme being the surviving corporation in the
Merger and becoming a wholly owned Subsidiary of the Company;
     WHEREAS, the CVRs shall be issued in accordance with and pursuant to the
terms of the Merger Agreement; and
     WHEREAS, a registration statement on Form F-4 (No. 333-[•]) (the
“Registration Statement”) with respect to the CVRs has been prepared and filed
by the Company with the Commission (as defined below) and has become effective
in accordance with the Securities Act of 1933, as amended (the “Securities
Act”).
     NOW, THEREFORE, in consideration of the foregoing premises and the
consummation of the transactions contemplated by the Merger Agreement, it is
covenanted and agreed, for the equal and proportionate benefit of all Holders of
the Securities, as follows:
ARTICLE 1
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
     SECTION 1.1 Definitions. For all purposes of this CVR Agreement, except as
otherwise expressly provided or unless the context otherwise requires:
     (a) the terms defined in this Article 1 have the meanings assigned to them
in this Article, and include the plural as well as the singular;
     (b) all accounting terms used herein and not expressly defined herein
shall, except as otherwise noted, have the meanings assigned to such terms in
accordance with applicable Accounting Standards, where “Accounting Standards”
means International Financial Reporting Standards (“IFRS”) consistently applied;
     (c) all capitalized terms used in this CVR Agreement without definition
shall have the respective meanings ascribed to them in the Merger Agreement;

 



--------------------------------------------------------------------------------



 



     (d) all other terms used herein which are defined in the Trust Indenture
Act (as defined herein), either directly or by reference therein, have the
respective meanings assigned to them therein; and
     (e) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this CVR Agreement as a whole and not to any particular Article,
Section or other subdivision.
     “35-milligram Vial Equivalent” means a unit of production of Fabrazyme
calculated as follows:
     (a) each vial of thirty-five (35)-milligram dosage of Fabrazyme shall equal
one (1) 35-milligram Vial Equivalent; and
     (b) each vial of five (5)-milligram dosage of Fabrazyme shall equal
one-seventh (1/7) of a 35-milligram Vial Equivalent.
     “400 Unit Vial Equivalent” means a unit of production of Cerezyme
calculated as follows:
     (a) each vial of four hundred (400) Cerezyme Unit dosage of Cerezyme shall
equal one (1) 400 Unit Vial Equivalent; and
     (b) each vial of two hundred (200) Cerezyme Unit dosage of Cerezyme shall
equal one-half (1/2) of a 400 Unit Vial Equivalent.
     “Act” shall have the meaning set forth in Section 1.4 of this CVR
Agreement.
     “Acting Holders” means, at the time of determination, Holders of at least
thirty percent (30%) of the Outstanding CVRs.
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Approval Milestone” means receipt by the Company or one of its Affiliates,
on or before March 31, 2014, of the FDA Approval of alemtuzumab for treatment of
multiple sclerosis.
     “Approval Milestone Payment” means one dollar ($1.00) per CVR.
     “Approval Milestone Payment Date” means, with respect to the Approval
Milestone, the date that is twenty (20) Business Days following the date of the
achievement of such Milestone.

2



--------------------------------------------------------------------------------



 



     “Board of Directors” means the board of directors of the Company or any
other body performing similar functions, or any duly authorized committee of
that board.
     “Board Resolution” means a copy of a resolution certified by the Chairman
of the Board of Directors, the Chief Executive Officer or the Secretary to the
Board of Directors, to have been duly adopted by the Board of Directors and to
be in full force and effect on the date of such certification, and delivered to
the Trustee.
     “Breach” shall have the meaning set forth in Section 8.1 of this CVR
Agreement.
     “Breach Interest Rate” means a per annum rate equal to the prime rate of
interest quoted by Bloomberg, or similar reputable data source, plus three
percent (3%), calculated daily on the basis of a three hundred sixty-five
(365) day year or, if lower, the highest rate permitted under applicable Law.
     “BSP” means Bayer Schering Pharma AG.
     “Business Day” means any day (other than a Saturday or a Sunday) on which
banking institutions in The City of New York, New York or Paris, France are not
authorized or obligated by Law or executive order to close and, if the CVRs are
listed on a national securities exchange, electronic trading network or other
suitable trading platform, such exchange, electronic network or other trading
platform is open for trading.
     “Cerezyme” means any formulation or dosage of imiglucerase, an analogue of
the human enzyme ß-glucocerebrosidase, produced by recombinant DNA technology.
     “Cerezyme Unit” means the amount of imiglucerase enzyme that catalyzes the
hydrolysis of one (1) micromole of the synthetic substrate
para-nitrophenyl-ß-D-glucopyranoside (pNP-Glc) per minute at thirty-seven
degrees Celsius (37°C) as measured in the validated enzymatic assay used in
imiglucerase manufacturing.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Combination Product” means any product that comprises a Product and a
therapeutically active component that is not a Product, either packaged together
or in the same formulation, which are sold as a single unit.
     “Commission” means the Securities and Exchange Commission, as from time to
time constituted, created under the Exchange Act, or if at any time after the
execution of this instrument such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.
     “Common Stock” means the common stock, par value $0.01 per share, of
Genzyme.
     “Company” means the Person named as the “Company” in the first paragraph of
this CVR Agreement, until a successor Person shall have become such pursuant to
the applicable provisions of this CVR Agreement, and thereafter “Company” shall
mean such successor Person.

3



--------------------------------------------------------------------------------



 



     “Company Group” means the Company and its Subsidiaries.
     “Company Request” or “Company Order” means a written request or order
signed in the name of the Company by the chairman of the Board of Directors, the
Chief Executive Officer, a president or any vice president, or any other person
duly authorized to act on behalf of the Company for such purpose or for any
general purpose, and delivered to the Trustee.
     “Corporate Trust Office” means the office of the Trustee at which at any
particular time its corporate trust business shall be principally administered,
which office at the date of execution of this CVR Agreement is located at [•].
     “CVRs” shall have the meaning set forth in the Preamble of this CVR
Agreement.
     “CVR Agreement” means this instrument as originally executed and as it may
from time to time be supplemented or amended pursuant to the applicable
provisions hereof.
     “CVR Certificate” means a certificate representing any of the CVRs.
     “CVR Failure Date” means any date on which both of the following conditions
are met: (a) the volume weighted average price paid per Security for all
Securities traded over the forty-five (45) trading days prior to such date is
less than fifty cents ($0.50); and (b) Product Sales in the four (4) calendar
quarters ended immediately prior to such date are less than one billion dollars
($1,000,000,000) in the aggregate.
     “CVR Payment” means a Product Sales Milestone Payment, the Approval
Milestone Payment or the Production Milestone Payment, as applicable.
     “CVR Shortfall” shall have the meaning set forth in Section 7.6(b) of this
CVR Agreement.
     “Diligent Efforts” means, with respect to the Product, efforts of a Person
to carry out its obligations, and to cause its Affiliates and licensees to carry
out their respective obligations, using such efforts and employing such
resources normally used by Persons in the pharmaceutical business relating to
the research, development or commercialization of a product, that is of similar
market potential at a similar stage in its development or product life, taking
into account issues of market exclusivity, product profile, including efficacy,
safety, tolerability and convenience, the competitiveness of alternate products
in the marketplace or under development, the availability of existing forms or
dosages of alemtuzumab for other indications, the launch or sales of a
biosimilar product, the regulatory environment and the profitability of the
applicable product (including pricing and reimbursement status achieved)
consistent with the Company’s publicly reported financial statements (assuming
the Company will not treat royalty payments to BSP as an expense for purposes of
this clause, or the achievement of Milestones in such a manner, that would
reduce the profitability of the Product), and other relevant factors, including
technical, commercial, legal, scientific and/or medical factors. Subject to the
foregoing, “Diligent Efforts” shall include, but shall not be limited to, the
following: (a) making expenditures in relation to the Product that are
consistent with expenditures normally made by Persons in the pharmaceutical
business in connection with products of similar market potential at similar
stages in their development or product life; (b) implementing and maintaining
appropriate

4



--------------------------------------------------------------------------------



 



Product and patient support services (including, but not limited to, risk
identification and minimization programs and reimbursement support services);
(c) initiating and completing all post-marketing approval commitments;
(d) promptly seeking pricing approvals and/or minimally restrictive payer
coverage decisions in the Major Markets; (e) fulfilling obligations under any
co-promotion agreement or arrangement with BSP should BSP exercise its right to
co-promote the Product; (f) setting or seeking a commercial price for the
Product that is consistent with the profile of the Product, including seeking
premium pricing based on the effectiveness of the Product; (g) promoting the
Product for all labeled multiple sclerosis indications; and (h) otherwise
fulfilling the obligations of the Company and its Affiliates under Existing
Licenses, including fulfilling obligations pursuant to the LAPA in order to
maintain the rights to develop and commercialize the Product granted thereunder.
     “EMA” means the European Medicines Agency, or any successor agency.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exchange Act Documents” shall have the meaning set forth in Section 5.4 of
this CVR Agreement.
     “Existing Licenses” means those licenses and related agreements (for so
long as they are in effect) with respect to the Product granted by or to Genzyme
or its Affiliates to or from third parties (other than the Company or its
Affiliates) as in effect immediately prior to the consummation of the Merger.
     “Fabrazyme” means any formulation or dosage of agalsidase beta, an analogue
of the human enzyme alpha-galactosidase A or alpha-GAL, produced by recombinant
DNA technology.
     “Failure Purchase” shall have the meaning set forth in Section 10.1 of this
CVR Agreement.
     “Failure Purchase Eligibility Date” means any CVR Failure Date that occurs
on or after the third anniversary of Product Launch.
     “Failure Purchase Date” shall have the meaning set forth in Section 10.1 of
this CVR Agreement.
     “Failure Purchase Notice” shall have the meaning set forth in Section 10.2
of this CVR Agreement.
     “Failure Purchase Offer” shall have the meaning set forth in Section 10.1
of this CVR Agreement.
     “Failure Purchase Price” shall have the meaning set forth in Section 10.5
of this CVR Agreement.
     “FDA” means the United States Food and Drug Administration or any successor
agency.

5



--------------------------------------------------------------------------------



 



     “FDA Approval” means the issuance by the FDA of a biologics license or a
supplement to an existing biologics license for a product.
     “Finished Product” means either Fabrazyme or Cerezyme, as applicable, in
unlabeled vials ready for final packaging and labeling, with both the
manufacture of the active pharmaceutical ingredient and the filling into vials
having occurred in facilities approved by either the FDA or the EMA.
     “First Commercial Sale” means, with respect to any country, the first sale
or other commercial disposition for consideration of the Product labeled for
treatment of multiple sclerosis in such country after marketing approval
(including pricing and reimbursement approval where required) for the treatment
of multiple sclerosis has been received in such country.
     “Genzyme” shall have the meaning set forth in the Recitals of this CVR
Agreement.
     “Good Manufacturing Practices” means Good Manufacturing Practices pursuant
to U.S. Code: Title 21-Food and Drugs, Parts 210 and 211.
     “Governmental Entity” means any domestic (federal or state), or foreign
court, commission, governmental body, regulatory or administrative agency or
other political subdivision thereof.
     “Holder” means a Person in whose name a Security is registered in the
Security Register.
     “Indemnitee” shall have the meaning set forth in Section 4.7(c) of this CVR
Agreement.
     “Independent Accountant” shall have the meaning set forth in Section 7.6(a)
of this CVR Agreement.
     “Initial CVR Securities” means the aggregate amount of Securities issued
pursuant to the terms of the Merger Agreement (including Securities issued
pursuant to employee benefits plans in connection with the Merger).
     “LAPA” means the License and Asset Purchase Agreement, dated as of
March 30, 2009, between Genzyme and BSP, as amended.
     “Law” means any foreign, federal, state, local or municipal laws, rules,
judgments, orders, regulations, statutes, ordinances, codes, decisions,
injunctions, decrees, international treaties and conventions or requirements of
any Governmental Entity.
     “Major Market” means the United States of America, the United Kingdom,
France, Germany, Italy and Spain.
     “Major Market Product Sales” means, with respect to each Major Market, the
aggregate Product Sales in such Major Market that occur during the four
(4)-calendar quarter period commencing immediately after the calendar quarter in
which the First Commercial Sale is made in such Major Market.

6



--------------------------------------------------------------------------------



 



     “Merger” shall have the meaning set forth in the Recitals of this CVR
Agreement.
     “Merger Agreement” shall have the meaning set forth in the Recitals of this
CVR Agreement.
     “Merger Sub” shall have the meaning set forth in the Recitals of this CVR
Agreement.
     “Milestone” means any of the Approval Milestone, the Product Sales
Milestones and the Production Milestone.
     “Officer’s Certificate” when used with respect to the Company means a
certificate signed by the Chief Executive Officer, a president or any vice
president, the Chief Financial Officer (with respect to the certificate issued
in connection with a CVR Failure Date) or any other person duly authorized to
act on behalf of the Company for such purpose or for any general purpose.
     “Opinion of Counsel” means a written opinion of counsel, who may be counsel
for the Company.
     “Outstanding” when used with respect to Securities (“Outstanding
Securities”) means, as of the date of determination, all Securities theretofore
authenticated and delivered under this CVR Agreement, except: (a) Securities
theretofore cancelled by the Trustee or delivered to the Trustee for
cancellation and (b) Securities in exchange for or in lieu of which other
Securities have been authenticated and delivered pursuant to this CVR Agreement,
other than any such Securities in respect of which there shall have been
presented to the Trustee proof satisfactory to it that such Securities are held
by a bona fide purchaser in whose hands the Securities are valid obligations of
the Company; provided, however, that in determining whether the Holders of the
requisite Outstanding Securities have given any request, demand, authorization,
direction, consent, waiver or other action hereunder, Securities owned by the
Company or any Affiliate of the Company, whether held as treasury securities or
otherwise, shall be disregarded and deemed not to be Outstanding, except that
for the purposes of determining whether the Trustee shall be protected in
relying on any such request, demand, authorization, direction, consent, waiver
or other action, only Securities that a Responsible Officer of the Trustee
actually knows are so owned shall be so disregarded (but the Trustee need not
confirm or investigate the accuracy of mathematical calculations or other facts
stated in such request, demand, authorization, direction, consent, waiver or
other action).
     “Party” shall mean the Trustee, the Company and/or Holder(s), as
applicable.
     “Paying Agent” means any Person authorized by the Company to pay the amount
determined pursuant to Section 3.1, if any, on any Securities on behalf of the
Company.
     “Payment Date” means a Product Sales Milestone Payment Date, the Approval
Milestone Payment Date, the Production Milestone Payment Date or any date as
shall be required for any CVR Shortfall payment pursuant to the review procedure
set forth in Section 7.6 of this CVR Agreement.

7



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, partnership, joint venture,
association, jointstock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.
     “Product” means any of: (a) the humanized antibody directed against CD52
known as alemtuzumab; (b) any molecule which comprises alemtuzumab or a
fragment, variant or derivative thereof that retains the ability to bind human
CD52; (c) any other CD52-binding molecule having a structure and activity
similar enough to the molecules described in clauses (a) or (b) of this
definition to be classified as a biosimilar (or follow-on biologic or subsequent
entry biologic or the like) thereof; and (d) any product containing any of the
items described in clauses (a)-(c) of this definition as an active ingredient,
in each case regardless of formulation, delivery system, or dosage form,
provided that, notwithstanding the foregoing, any unit of Product, to the extent
sold for use in (i) oncology or (ii) Transplant Indications, in each of cases
(i) and (ii) under the Campath® or MabCampath® trademarks, shall not be deemed
to be “Product” for the purposes of this CVR Agreement.
     “Product Disposition Transaction” shall have the meaning set forth in
Section 7.9 of this CVR Agreement.
     “Product Launch” means the first day of the calendar quarter beginning one
full calendar quarter after the end of the calendar quarter in which a First
Commercial Sale first occurs in any Major Market.
     “Product Sales” means the sum of, without any duplication:
     (a) the aggregate gross amounts invoiced for the Product sold by the
Company, its Affiliates or licensees of the Company and its Affiliates to third
parties (other than the Company, its Affiliates or licensees of the Company and
its Affiliates), including to distributors and end-users, less the following
items (i) through (v) below as applicable to such Product sales to the extent
actually taken or incurred with respect to such sales (the “Permitted
Deductions”) and all in accordance with standard allocation procedures,
allowance methodologies and accounting methods consistently applied, in
accordance with IFRS (except as otherwise provided below):
          (i) credits or allowances for returns, rejections or recalls (due to
spoilage, damage, expiration of useful life or otherwise), retroactive price
reductions or billing corrections;
          (ii) separately itemized invoiced freight, postage, shipping and
insurance, handling and other transportation costs;
          (iii) sales, use, value added and other similar taxes (excluding
income taxes), tariffs, customs duties, surcharges and other governmental
charges levied on the production, sale, transportation, delivery or use of the
Product that are incurred at time of sale or are directly related to the sale;
          (iv) any quantity, cash or other trade discounts, rebates, returns,
refunds, charge backs, fees, credits or allowances (including amounts incurred
in connection with government-mandated rebate and discount programs, third party
rebates and charge backs, and hospital buying group/group purchasing
organization administration fees and payor

8



--------------------------------------------------------------------------------



 



organizations), distribution fees, sales commissions paid to third parties,
retroactive price reductions and billing corrections (collectively,
“Discounts”), but not including Discounts taken or incurred with respect to
sales of the Product with other products or services to third parties, including
distributors and end-users such as hospitals and clinics, as part of bundling or
other forms of multi-product purchase agreements; and
          (v) deductions for bad debts (which adjustment shall be based on
actual bad debts incurred and written off as uncollectible by the Company in a
quarter, net of any recoveries of previously written off bad debts from current
or prior quarters); plus
     (b) the aggregate net amount invoiced for services incident to or necessary
for, to the extent readily identifiable as arising from, the commercialization
or market uptake of the Product (excluding, for the avoidance of doubt, any
product that would be excluded from the definition of “Product” pursuant to the
proviso to that definition) including, but not limited to, patient and physician
education services, patient monitoring services, biomarker testing and biomarker
support products or services, as well as any services associated with risk
identification and risk minimization useful or necessary to commercialize the
Product and maintain Product licensure; plus
     (c) any supplemental net payments to the extent readily identifiable as
arising from the Product (excluding, for the avoidance of doubt, any product
that would be excluded from the definition of “Product” pursuant to the proviso
to that definition) under “pay-for-performance” or other risk-sharing
arrangements with third-party payors (which, for the avoidance of doubt, shall
include governments and insurance companies).
     Sales or other commercial dispositions of a Product among the Company, its
Affiliates and licensees of the Company or its Affiliates shall be excluded from
the computation of Product Sales, except where such an Affiliate or licensee is
an end-user of the Product. For the avoidance of doubt, use of the Product for
clinical testing in which the cost of the Product is not reimbursed shall not
make an Affiliate or licensee an end-user of the Product (but use of the Product
for clinical testing in which the cost of the Product is reimbursed by
third-party payors (which, for the avoidance of doubt, shall include governments
and insurance companies) shall be included in Product Sales).
     Notwithstanding the foregoing, if a Product is sold or otherwise
commercially disposed of for consideration other than cash or in a transaction
that is not at arm’s-length between the buyer and the seller, then the gross
amount to be included in the calculation of Product Sales shall be the amount
that would have been invoiced had the transaction been conducted at arm’slength
and for cash. Such amount that would have been invoiced shall be determined,
wherever possible, by reference to the wholesale acquisition cost of such
Product in arm’s-length transactions in the relevant country. Notwithstanding
the foregoing, the following will not be included in Product Sales: (i) Product
provided by Company or its Affiliate for administration to patients enrolled in
clinical trials or distributed through a not-for-profit foundation at no or
nominal charge to eligible patients in conjunction with a patient assistance
program or (ii) commercially reasonable quantities of Product Sales used as
samples to promote additional Product Sales.

9



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, in the event that a Product is sold as a
Combination Product (a “Combination Sale”), the Product Sales amount for the
Product sold in such a Combination Sale shall be determined as follows:

  (i)   Except as provided below, the Product Sales amount for a Combination
Sale in a particular country shall be calculated by multiplying the gross amount
invoiced for the Combination Sale (“Gross Combination Sale Amount”) (less all
Permitted Deductions) by the fraction A/(A+B), where A is the wholesale
acquisition cost charged by the Company, its Affiliates or licensees of the
Company or its Affiliates in such country for such Product if such Product is
sold separately in such country by the Company, its Affiliates or licensees of
the Company or its Affiliates, and B is the wholesale acquisition cost charged
by the Company, its Affiliates or licensees of the Company or its Affiliates in
such country for the other product(s) or active ingredients/components included
in the Combination Product if such other product(s) or active
ingredients/components are sold separately in such country by the Company, its
Affiliates or licensees of the Company or its Affiliates.     (ii)   In the
event that the Company, its Affiliates or licensees of the Company and its
Affiliates sell the Product included in a Combination Sale as a separate product
in a country, but do not separately sell all of the other product(s) or active
ingredients/components, as the case may be, included in such Combination Product
in such country, the calculation of Product Sales resulting from such
Combination Sale shall be determined by multiplying the Gross Combination Sale
Amount (less all Permitted Deductions) by the fraction A/C where A is the
wholesale acquisition cost charged by the Company, its Affiliates or licensees
of the Company or its Affiliates in such country for such Product sold
separately in such country, and C is the wholesale acquisition cost charged by
the Company, its Affiliates or licensees of the Company or its Affiliates in
such country for such Combination Product.     (iii)   In the event that the
Company, its Affiliates or licensees of the Company and its Affiliates do not
sell the Product included in a Combination Sale as a separate product in the
country where such Combination Sale occurs, but do separately sell all of the
other products or active ingredients/components, as the case may be, included in
the Combination Sale in such country, the calculation of Product Sales resulting
from such Combination Sale shall be determined by multiplying the Gross
Combination Sale Amount (less all Permitted Deductions) by the fraction (C-D)/C,
where C is the wholesale acquisition cost charged by the Company, its Affiliates
or licensees of the Company or its Affiliates in such country for such
Combination Product, and D is the aggregate of the wholesale acquisition cost
charged by the Company, its Affiliates or licensees of the Company or its
Affiliates, as applicable, in such country, of such other product(s) or active
ingredients/components, as the case may be, included in the Combination Product
and sold separately in such country.

10



--------------------------------------------------------------------------------



 



     If the calculation of Product Sales resulting from a Combination Sale in a
country cannot be determined by any of the foregoing methods, the calculation of
Product Sales for such Combination Sale shall be calculated in a manner
determined by the Company in good faith based upon the relative value of the
active components of such Combination Product.
     “Product Sales Measuring Period” means a period equal to the prior four
(4) calendar quarters, calculated as of March 31, June 30, September 30 and
December 31 of each calendar year during the term of this CVR Agreement;
provided if the final Product Sales Measuring Period shall not have ended prior
to the Termination Date, then such period shall be deemed to end on the
Termination Date.
     “Product Sales Milestone” means each of (a) Product Sales Milestone #1,
(b) Product Sales Milestone #2, (c) Product Sales Milestone #3 and (d) Product
Sales Milestone #4.
     “Product Sales Milestone #1” means the first instance in which the sum of
(x) the aggregate Major Market Product Sales for each Qualifying Major Market
plus (y) the aggregate Product Sales achieved in all countries that are not
Qualifying Major Markets during the four (4)-calendar quarter period that begins
on the first anniversary of Product Launch equals or exceeds a total of four
hundred million dollars ($400,000,000).
     “Product Sales Milestone #2” means the first instance in which Product
Sales in any Product Sales Measuring Period are equal to or in excess of one
billion eight hundred million dollars ($1,800,000,000), provided that Product
Sales that occur in the Product Sales Measuring Period or any portion thereof in
which Product Sales Milestone #1 is achieved may be included, if applicable, in
the calculation of Product Sales for determining whether Product Sales Milestone
#2 has been achieved.
     “Product Sales Milestone #3” means the first instance in which Product
Sales in any Product Sales Measuring Period are equal to or in excess of two
billion three hundred million dollars ($2,300,000,000), provided that no Product
Sales that occur in the Product Sales Measuring Period in which Product Sales
Milestone #1 or Product Sales Milestone #2 is achieved shall be included in the
calculation of Product Sales for determining whether Product Sales Milestone #3
has been achieved.
     “Product Sales Milestone #4” means the first instance in which Product
Sales in any Product Sales Measuring Period are equal to or in excess of two
billion eight hundred million dollars ($2,800,000,000), provided that no Product
Sales that occur in the Product Sales Measuring Period in which Product Sales
Milestone #1, Product Sales Milestone #2 or Product Sales Milestone #3 is
achieved shall be included in the calculation of Product Sales for determining
whether Product Sales Milestone #4 has been achieved.
     “Product Sales Milestone Payment” means (a) two dollars ($2.00) per CVR,
with respect to achieving Product Sales Milestone #1; (b) three dollars ($3.00)
per CVR, with respect to achieving Product Sales Milestone #2, provided that if
the Approval Milestone Payment has not been made prior to achieving Product
Sales Milestone #2, this amount shall be four dollars ($4.00) per CVR, but, for
the avoidance of doubt, in such event the Approval Milestone Payment shall not
also be payable; (c) four dollars ($4.00) per CVR, with respect to achieving
Product

11



--------------------------------------------------------------------------------



 



Sales Milestone #3; and (d) three dollars ($3.00) per CVR, with respect to
achieving Product Sales Milestone #4.
     “Product Sales Milestone Payment Date” means, with respect to each Product
Sales Milestone, the date that is twenty (20) Business Days following notice of
the achievement of such Product Sales Milestone in the applicable Product Sales
Statement.
     “Product Sales Statement” means, with respect to each calendar quarter
occurring prior to the Termination Date, the written statement of the Company,
certified by the Chief Financial Officer of the Company and setting forth with
reasonable detail:
     (a) for the Product:
          (i) (X) on or prior to the calendar quarter, if any, in which Product
Sales Milestone #1 has been achieved, on a country-by-country quarterly basis
for each of the Major Markets and on an aggregate quarterly basis for all other
countries and (Y) after the calendar quarter, if any, in which Product Sales
Milestone #1 has been achieved, in the aggregate for all countries on a
quarterly basis: (I) the total of the gross invoice price charged by the
Company, its Affiliates and its licensees for sales of the Product by the
Company, its Affiliates and licensees of the Company and its Affiliates to third
parties during the Product Sales Measuring Period ending on the last day of such
calendar quarter and (II) a calculation of Product Sales during the Product
Sales Measuring Period ending on the last day of such calendar quarter;
          (ii) to the extent that Product Sales for the Product during an
applicable period are determined based on Product Sales of a Combination Product
for such period, the method of determining the Product Sales of the Combination
Product attributable to the Product in accordance with the definition of Product
Sales; and
          (iii) to the extent that sales for the Product for an applicable
period are recorded in currencies other than United States dollars, the exchange
rates used for conversion of such foreign currency into United States dollars;
     (b) notice of whether any Product Sales Milestone has been achieved in
accordance with this CVR Agreement during the Product Sales Measuring Period
ending on the last day of such calendar quarter;
     (c) for each calendar quarter ending on or prior to December 31, 2011, the
production totals for Cerezyme and Fabrazyme since January 1, 2011, reported on
a quarterly basis and expressed, in the case of Cerezyme, in units of 400 Unit
Vial Equivalents and, in the case of Fabrazyme, in units of 35-milligram Vial
Equivalents, as well as notice of whether the Production Milestone has been
achieved as of the end of such calendar quarter;
     (d) in the aggregate for all countries on a quarterly basis (aggregated on
the basis of the applicable SKU(s)), the total of the gross invoice price
charged by the Company, its Affiliates and licensees of the Company and its
Affiliates to third parties during the Product Sales Measuring Period ending on
the last day of such calendar quarter for sales of product that would fall
within the definition of “Product” if not for clause (i) of the proviso to that
definition; and

12



--------------------------------------------------------------------------------



 



     (e) in the aggregate for all countries on a quarterly basis (aggregated on
the basis of the applicable SKU(s) outside of the U.S. and on the basis of UNOS
reporting within the U.S.), the total of the gross invoice price charged by the
Company, its Affiliates and licensees of the Company and its Affiliates to third
parties during the Product Sales Measuring Period ending on the last day of such
calendar quarter for sales of product that would fall within the definition of
“Product” if not for clause (ii) of the proviso to that definition.
     The amounts in the Product Sales Statement shall be calculated in
accordance with Accounting Standards and shall be derived from and consistent
with the audited financial statements contained in the reports filed with the
Trustee pursuant to subsection (a)(i) or (a)(ii) of Section 5.4 of this CVR
Agreement.
     “Production Milestone” means achievement of both of the following, at any
time during the period starting on January 1, 2011 and ending on December 31,
2011 (and including, for the avoidance of doubt, for the time period on or after
January 1, 2011 but prior to the consummation of the Merger, any production by
Genzyme):
     (a) production and Release by the Company (or, in the case of the Allston
manufacturing facility, by The Quantic Group) of a total of seven hundred
thirty-four thousand, six hundred (734,600) 400 Unit Vial Equivalents of
Cerezyme; and
     (b) production and Release by the Company (or, in the case of the Allston
manufacturing facility, by The Quantic Group) of a total of seventy-nine
thousand (79,000) 35-milligram Vial Equivalents of Fabrazyme.
     “Production Milestone Payment” means one dollar ($1.00) per CVR.
     “Production Milestone Payment Date” means, with respect to the Production
Milestone, the date that is twenty (20) Business Days following the date of
achievement of the Production Milestone, but no earlier than January 3, 2012.
     “Qualifying Major Market” means a Major Market in which the First
Commercial Sale has been made at any time on or before the end of the sixth
(6th) calendar quarter immediately following the calendar quarter in which the
Product Launch occurs.
     “Registration Statement” shall have the meaning set forth in the Recitals
of this CVR Agreement.
     “Release” shall mean the approval, authorization and final release for
shipment of Finished Product for final packaging and labeling based on a review
of production and control records, certificates of analysis, certificates of
compliance, and any deviations or investigations associated with the batch;
including verification that the batch meets pre-defined specifications and was
manufactured and tested in accordance with applicable marketing authorization,
regulatory requirements and/or clinical Good Manufacturing Practices to ensure
safety, efficacy, and quality.
     “Responsible Officer” when used with respect to the Trustee means any
officer assigned to the Corporate Trust Office and also means, with respect to
any particular corporate trust

13



--------------------------------------------------------------------------------



 



matter, any other officer of the Trustee to whom such matter is referred because
of his or her knowledge of and familiarity with the particular subject.
     “Securities” shall have the meaning set forth in the Preamble of this CVR
Agreement.
     “Securities Act” shall have the meaning set forth in the Recitals of this
CVR Agreement.
     “Security Register” shall have the meaning set forth in Section 3.5(a) of
this CVR Agreement.
     “Security Registrar” shall have the meaning set forth in Section 3.5(a) of
this CVR Agreement.
     “Series A Contingent Value Rights” shall have the meaning set forth in
Section 3.1(b) of this CVR Agreement.
     “Shortfall Interest Rate” means a per annum rate equal to the prime rate of
interest quoted by Bloomberg, or similar reputable data source, plus two percent
(2%), calculated daily on the basis of a three hundred sixtyfive (365) day year
or, if lower, the highest rate permitted under applicable Law.
     “Shortfall Report” shall have the meaning set forth in Section 7.6(b) of
this CVR Agreement.
     “Solid Organ Transplant” means live-donor kidney transplants and
transplants of the following organs from cadaveric donors: kidney, pancreas,
liver, intestines, heart and lung, but not the transplantation of stem cells,
bone marrow, peripheral blood or cord blood.
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, association, partnership or other business entity of which
more than fifty percent (50%) of the total voting power of shares of Voting
Securities is at the time owned or controlled, directly or indirectly, by:
(a) such Person; (b) such Person and one or more Subsidiaries of such Person; or
(c) one or more Subsidiaries of such Person.
     “Tax” means any federal, state, local or foreign income, profits, gross
receipts, license, payroll, employment, severance, stamp, occupation, premium,
windfall profits, environmental, customs duty, capital stock, franchise, sales,
social security, unemployment, disability, use, property, withholding, excise,
transfer, registration, production, value added, alternative minimum, occupancy,
estimated or any other tax of any kind whatsoever, together with any interest,
penalty or addition thereto, imposed by any Governmental Entity responsible for
the imposition of any such tax, whether disputed or not.
     “Tax Return” means any return, report, declaration, claim or other
statement (including attached schedules) relating to Taxes.
     “Termination Date” means the earlier of (a) December 31, 2020 and (b) the
Payment Date for Product Sales Milestone #4.

14



--------------------------------------------------------------------------------



 



     “Transplant Indications” means the use of a product as an induction agent,
an anti-rejection agent, or a chronic maintenance agent or for any other purpose
in Solid Organ Transplant procedures.
     “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended
from time to time.
     “Trustee” means the Person named as the “Trustee” in the first paragraph of
this CVR Agreement, until a successor Trustee shall have become such pursuant to
the applicable provisions of this CVR Agreement, and thereafter “Trustee” shall
mean such successor Trustee.
     “Voting Securities” means securities or other interests having voting
power, or the right, to elect or appoint a majority of the directors, or any
Persons performing similar functions, irrespective of whether or not stock or
other interests of any other class or classes shall have or might have voting
power or any right by reason of the happening of any contingency.
     SECTION 1.2 Compliance and Opinions.
     (a) Upon any application or request by the Company to the Trustee to take
any action under any provision of this CVR Agreement, the Company shall furnish
to the Trustee an Officers’ Certificate stating that, in the opinion of the
signor, all conditions precedent, if any, provided for in this CVR Agreement
relating to the proposed action have been complied with and an Opinion of
Counsel stating, subject to customary exceptions, that in the opinion of such
counsel all such conditions precedent, if any, have been complied with, except
that, in the case of any such application or request as to which the furnishing
of such documents is specifically required by any provision of this CVR
Agreement relating to such particular application or request, no additional
certificate or opinion need be furnished.
     (b) Every certificate or opinion with respect to compliance with a
condition or covenant provided for in this CVR Agreement shall include: (i) a
statement that each individual signing such certificate or opinion has read such
covenant or condition and the definitions herein relating thereto; (ii) a brief
statement as to the nature and scope of the examination or investigation upon
which the statements or opinions contained in such certificate or opinion are
based; (iii) a statement that, in the opinion of each such individual, he or she
has made such examination or investigation as is necessary to enable him or her
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and (iv) a statement as to whether, in the opinion of
each such individual, such condition or covenant has been complied with.
     SECTION 1.3 Form of Documents Delivered to Trustee.
     (a) In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.

15



--------------------------------------------------------------------------------



 



     (b) Any certificate or opinion of an officer of the Company may be based,
insofar as it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel. Any such certificate or Opinion of Counsel may be
based, insofar as it relates to factual matters, upon a certificate or opinion
of, or representations by, an officer or officers of the Company stating that
the information with respect to such factual matters is in the possession of the
Company.
     (c) Any certificate, statement or opinion of an officer of the Company or
of counsel may be based, insofar as it relates to accounting matters, upon a
certificate or opinion of or representations by an accountant or firm of
accountants in the employ of the Company. Any certificate or opinion of any
independent firm of public accountants filed with the Trustee shall contain a
statement that such firm is independent.
     (d) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this CVR Agreement, they may, but need not, be consolidated
and form one instrument.
     SECTION 1.4 Acts of Holders.
     (a) Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this CVR Agreement to be given or taken by Holders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Holders in person or by an agent duly appointed in
writing; and, except as herein otherwise expressly provided, such action shall
become effective when such instrument or instruments are delivered to the
Trustee and, where it is hereby expressly required, to the Company. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Holders signing
such instrument or instruments. Proof of execution of any such instrument or of
a writing appointing any such agent shall be sufficient for any purpose of this
CVR Agreement and (subject to Section 4.1) conclusive in favor of the Trustee
and the Company, if made in the manner provided in this Section 1.4. The Company
may set a record date for purposes of determining the identity of Holders
entitled to vote or consent to any action by vote or consent authorized or
permitted under this CVR Agreement, which date shall be no greater than ninety
(90) days and no less than ten (10) days prior to the date of such vote or
consent to any action by vote or consent authorized or permitted under this CVR
Agreement. If not previously set by the Company, (i) the record date for
determining the Holders entitled to vote at a meeting of the Holders shall be
the date preceding the date notice of such meeting is mailed to the Holders, or
if notice is not given, on the day next preceding the day such meeting is held,
and (ii) the record date for determining the Holders entitled to consent to any
action in writing without a meeting shall be the first date on which a signed
written consent setting forth the action taken or proposed to be taken is
delivered to the Company. If a record date is fixed, those Persons who were
Holders of Securities at such record date (or their duly designated proxies),
and only those Persons, shall be entitled to take such action by vote or consent
or, except with respect to clause (d) below, to revoke any vote or consent
previously given, whether or not such Persons continue to be Holders after such
record date. No such vote or consent shall be valid or effective for more than
one hundred twenty (120) days after such record date.

16



--------------------------------------------------------------------------------



 



     (b) The fact and date of the execution by any Person of any such instrument
or writing may be proved in any reasonable manner which the Trustee deems
sufficient.
     (c) The ownership of Securities shall be proved by the Security Register.
Neither the Company nor the Trustee nor any Agent of the Company or the Trustee
shall be affected by any notice to the contrary.
     (d) At any time prior to (but not after) the evidencing to the Trustee, as
provided in this Section 1.4, of the taking of any action by the Holders of the
Securities specified in this CVR Agreement in connection with such action, any
Holder of a Security the serial number of which is shown by the evidence to be
included among the serial numbers of the Securities the Holders of which have
consented to such action may, by filing written notice at the Corporate Trust
Office and upon proof of holding as provided in this Section 1.4, revoke such
action so far as concerns such Security. Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Security
shall bind every future Holder of the same Security or the Holder of every
Security issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done, suffered or omitted to
be done by the Trustee, any Paying Agent or the Company in reliance thereon,
whether or not notation of such action is made upon such Security.
     SECTION 1.5 Notices, etc., to Trustee and Company. Any request, demand,
authorization, direction, notice, consent, waiver or Act of Holders or other
document provided or permitted by this CVR Agreement to be made upon, given or
furnished to, or filed with:
     (a) the Trustee by any Holder or by the Company shall be sufficient for
every purpose hereunder if made, given, furnished or filed, in writing, to or
with the Trustee at its Corporate Trust Office; or
     (b) the Company by the Trustee or by any Holder shall be sufficient for
every purpose hereunder if in writing and mailed, first-class postage prepaid,
to the Company addressed to it at [Company address], Attention: [•], or at any
other address previously furnished in writing to the Trustee by the Company.
     SECTION 1.6 Notice to Holders; Waiver.
     (a) Where this CVR Agreement provides for notice to Holders of any event,
such notice shall be sufficiently given (unless otherwise herein expressly
provided) if in writing and mailed, first-class postage prepaid, to each Holder
affected by such event, at the Holder’s address as it appears in the Security
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice. In any case where notice to
Holders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder shall affect the
sufficiency of such notice with respect to other Holders. Where this CVR
Agreement provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice. Waivers of
notice by Holders shall be filed with the Trustee, but such filing shall not be
a condition precedent to the validity of any action taken in reliance upon such
waiver.

17



--------------------------------------------------------------------------------



 



     (b) In case by reason of the suspension of regular mail service or by
reason of any other cause, it shall be impracticable to mail notice of any event
as required by any provision of this CVR Agreement, then any method of giving
such notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.
     SECTION 1.7 Conflict with Trust Indenture Act. If any provision hereof
limits, qualifies or conflicts with another provision hereof which is required
to be included in this CVR Agreement by any of the provisions of the Trust
Indenture Act, such required provision shall control.
     SECTION 1.8 Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.
     SECTION 1.9 Benefits of Agreement. Nothing in this CVR Agreement or in the
Securities, express or implied, shall give to any Person (other than the Parties
hereto and their successors hereunder, any Paying Agent and the Holders) any
benefit or any legal or equitable right, remedy or claim under this CVR
Agreement or under any covenant or provision herein contained, all such
covenants and provisions being for sole benefit of the Parties hereto and their
successors, any Paying Agent and of the Holders.
     SECTION 1.10 Governing Law. THIS CVR AGREEMENT AND ALL CLAIMS OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE TO THIS CVR AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF
THIS CVR AGREEMENT (INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING
OUT OF OR RELATED TO ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION
WITH THIS CVR AGREEMENT OR AS AN INDUCEMENT TO ENTER INTO THIS CVR AGREEMENT) OR
THE SECURITIES, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF. EACH OF THE COMPANY, THE TRUSTEE AND EACH OF THE
HOLDERS BY THEIR ACCEPTANCE OF THE SECURITIES, HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS CVR AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS CVR
AGREEMENT (INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR
RELATED TO ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS CVR
AGREEMENT OR AS AN INDUCEMENT TO ENTER INTO THIS CVR AGREEMENT), OR THE
SECURITIES, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. EACH OF THE
COMPANY AND THE TRUSTEE AGREES THAT PROCESS

18



--------------------------------------------------------------------------------



 



MAY BE SERVED UPON THEM IN ANY MANNER AUTHORIZED BY THE LAWS OF THE STATE OF NEW
YORK FOR SUCH PERSONS. EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM
OR OTHERWISE, IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS CVR AGREEMENT
(A) THE DEFENSE OF SOVEREIGN IMMUNITY, (B) ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON OTHER THAN
THE FAILURE TO SERVE PROCESS IN ACCORDANCE WITH THIS SECTION 1.10, (C) THAT IT
OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION OF ANY SUCH COURT OR FROM
ANY LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER THROUGH SERVICE OF NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF JUDGMENT,
EXECUTION OF JUDGMENT OR OTHERWISE), AND (D) TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW THAT (I) THE SUIT, ACTION OR PROCEEDING IN SUCH COURT IS BROUGHT
IN AN INCONVENIENT FORUM, (II) THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER AND (III) THIS CVR AGREEMENT, OR THE SUBJECT MATTER HEREOF, MAY NOT BE
ENFORCED IN OR BY SUCH COURTS.
     SECTION 1.11 Legal Holidays. In the event that a Payment Date shall not be
a Business Day, then (notwithstanding any provision of this CVR Agreement or the
Securities to the contrary) payment on the Securities need not be made on such
date, but may be made, without the accrual of any interest thereon, on the next
succeeding Business Day with the same force and effect as if made on such
Payment Date.
     SECTION 1.12 Separability Clause. In the event any provision in this CVR
Agreement or in the CVRs shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.
     SECTION 1.13 No Recourse Against Others. A director, officer or employee,
as such, of the Company or an Affiliate of the Company or the Trustee shall not
have any liability for any obligations of the Company or the Trustee under the
Securities or this CVR Agreement or for any claim based on, in respect of or by
reason of such obligations or their creation. By accepting a Security each
Holder waives and releases all such liability. The waiver and release are part
of the consideration for the issue of the Securities.
     SECTION 1.14 Counterparts. This CVR Agreement shall be signed in any number
of counterparts with the same effect as if the signatures to each counterpart
were upon a single instrument, and all such counterparts together shall be
deemed an original of this CVR Agreement.
     SECTION 1.15 Acceptance of Trust. [•], the Trustee named herein, hereby
accepts the trusts in this CVR Agreement declared and provided, upon the terms
and conditions set forth herein.
     SECTION 1.16 Termination. This CVR Agreement shall terminate and be of no
further force or effect, and the parties hereto shall have no liability
hereunder, at 5:00 p.m., New York

19



--------------------------------------------------------------------------------



 



City time, on the Termination Date, provided that if any Milestone has been
achieved prior to the Termination Date, but the associated CVR Payment has not
been paid on or prior to the Termination Date, this CVR Agreement shall not
terminate until such CVR Payment has been paid in full in accordance with the
terms of the CVR Agreement; provided further that the obligations of the Parties
to this CVR Agreement set forth in Sections 4.7 and 7.6 and the obligation of
the Company to pay any CVR Payment that is due in accordance with the terms of
this CVR Agreement shall survive termination of this CVR Agreement in accordance
with its terms and provided further that no termination of this CVR Agreement
shall be deemed to affect the rights of the parties set forth in Article 8 of
this CVR Agreement to bring suit in the case of a Breach occurring prior to such
Termination Date.
ARTICLE 2
SECURITY FORMS
     SECTION 2.1 Forms Generally.
     (a) The Securities and the Trustee’s certificate of authentication shall be
in the forms set forth in Annex A, attached hereto and incorporated herein by
this reference, with such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this CVR Agreement and may have
such letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may be required to comply with the rules of any
securities exchange or as may be required by Law or any rule or regulation
pursuant thereto, all as may be determined by the officers executing such
Securities, as evidenced by their execution of the Securities. Any portion of
the text of any Security may be set forth on the reverse thereof, with an
appropriate reference thereto on the face of the Security.
     (b) The definitive Securities shall be typewritten, printed, lithographed
or engraved on steel engraved borders or produced by any combination of these
methods or may be produced in any other manner permitted by the rules of any
securities exchange on which the Securities may be listed, all as determined by
the officers executing such Securities, as evidenced by their execution of such
Securities.
ARTICLE 3
THE SECURITIES
     SECTION 3.1 Title and Payment Terms.
     (a) The aggregate number of CVRs in respect of which CVR Certificates may
be authenticated and delivered under this CVR Agreement is limited to a number
equal to [•], except for Securities authenticated and delivered upon
registration of transfer of, or in exchange for, or in lieu of, other Securities
pursuant to Section 3.4, 3.5, 3.6 or 6.6. From and after the Effective Time, the
Company shall not be permitted to issue any CVRs that have the right to receive
any portion of the Approval Milestone Payment, the Product Sales Milestone
Payments or the Production Milestone Payment, except as provided and in
accordance with the terms and conditions of the Merger Agreement.

20



--------------------------------------------------------------------------------



 



     (b) The Securities shall be known and designated as the “Series A
Contingent Value Rights” of the Company.
     (c) On each Product Sales Milestone Payment Date, the Company shall pay to
the Trustee, by wire transfer to the account designated by the Trustee on the
date hereof, an amount equal to the product of (i) the Product Sales Milestone
Payment due on such Product Sales Milestone Payment Date multiplied by (ii) the
number of Securities Outstanding, and the Trustee shall promptly (but in any
event within two (2) Business Days) pay to each Holder of record of the
Securities as of the close of business in New York City, three (3) Business Days
prior to such Product Sales Payment Date (a “PSM Record Date”), an amount equal
to the product of (i) such Product Sales Milestone Payment multiplied by
(ii) the number of Securities held by such Holder as of such PSM Record Date.
Notwithstanding the foregoing, in no event shall the Company be required to pay
a Product Sales Milestone Payment more than once in relation to any particular
Product Sales Milestone, and the Company shall not be required to pay any
Product Sales Payment in relation to a Product Sales Milestone occurring after
the Termination Date.
     (d) On the Approval Milestone Payment Date, the Company shall pay to the
Trustee, by wire transfer to the account designated by the Trustee on the date
hereof, an amount equal to the product of (i) the Approval Milestone Payment
multiplied by (ii) the number of Securities Outstanding, and the Trustee shall
promptly (but in any event within two (2) Business Days) pay to each Holder of
record of the Securities as of the close of business in New York City, three (3)
Business Days prior to the Approval Milestone Payment Date (the “Approval Record
Date”), an amount equal to the product of (i) the Approval Milestone Payment
multiplied by (ii) the number of Securities held by such Holder as of the
Approval Record Date. Notwithstanding the foregoing, in no event shall the
Company be required to pay the Approval Milestone Payment more than once.
     (e) On the Production Milestone Payment Date, the Company shall pay to the
Trustee, by wire transfer to the account designated by the Trustee on the date
hereof, an amount equal to the product of (i) the Production Milestone Payment
multiplied by (ii) the number of Securities Outstanding, and the Trustee shall
promptly (but in any event within two (2) Business Days) pay to each Holder of
record of the Securities as of the close of business in New York City, three (3)
Business Days prior to the Production Milestone Payment Date (the “Production
Record Date”), an amount equal to the product of (i) the Production Milestone
Payment multiplied by (ii) the number of Securities held by such Holder as of
the Production Record Date. Notwithstanding the foregoing, in no event shall the
Company be required to pay the Production Milestone Payment more than once.
     (f) The Holders of the CVR Certificates, by acceptance thereof, agree that
no joint venture, partnership or other fiduciary relationship is created hereby
or by the Securities.
     (g) Other than in the case of interest on amounts due and payable after the
occurrence of a Breach or with respect to any CVR Shortfall, no interest or
dividends shall accrue on any amounts payable in respect of the CVRs.
     (h) Except to the extent otherwise required pursuant to a “determination”
within the meaning of Section 1313(a) of the Code, the Parties hereto shall
determine the portion of any

21



--------------------------------------------------------------------------------



 



CVR Payment required to be treated as interest for U.S. federal income tax
purposes pursuant to Section 483 of the Code and the Treasury Regulations
promulgated thereunder.
     (i) The Holder of any CVR or CVR Certificate is not, and shall not, by
virtue thereof, be entitled to any rights of a holder of any Voting Securities
or other equity security or other ownership interest of the Company, in any
constituent company to the Merger or in any of such companies’ Affiliates or
other subsidiaries, either at Law or in equity, and the rights of the Holders
are limited to those contractual rights expressed in this CVR Agreement.
     (j) Except as provided in this CVR Agreement (including, without
limitation, Section 7.6), none of the Company or any of its Affiliates shall
have any right to set off any amounts owed or claimed to be owed by any Holder
to any of them against such Holder’s Securities or any CVR Payment or other
amount payable to such Holder in respect of such Securities.
     (k) In the event that all of the CVR Certificates not previously cancelled
shall have become due and payable pursuant to the terms hereof, all disputes
with respect to amounts payable to the Holders brought pursuant to the terms and
conditions of this CVR Agreement have been resolved, and the Company has paid or
caused to be paid or deposited with the Trustee all amounts payable to the
Holders under this CVR Agreement (including any amounts determined in accordance
with Section 7.6), then this CVR Agreement shall cease to be of further effect
and shall be deemed satisfied and discharged. Notwithstanding the satisfaction
and discharge of this CVR Agreement, the obligations of the Company under
Section 4.7(c) shall survive.
     SECTION 3.2 Registrable Form. The Securities shall be issuable only in
registered form.
     SECTION 3.3 Execution, Authentication, Delivery and Dating.
     (a) The Securities shall be executed on behalf of the Company by its Chief
Executive Officer or any other person duly authorized to act on behalf of the
Company for such purpose or any general purpose, but need not be attested. The
signature of any of these persons on the Securities may be manual or facsimile.
     (b) Securities bearing the manual or facsimile signatures of individuals
who were, at the time of execution, the proper officers of the Company shall
bind the Company, notwithstanding that such individuals or any of them have
ceased to hold such offices prior to the authentication and delivery of such
Securities or did not hold such offices at the date of such Securities.
     (c) At any time and from time to time after the execution and delivery of
this CVR Agreement, the Company may deliver Securities executed by the Company
to the Trustee for authentication, together with a Company Order for the
authentication and delivery of such Securities; and the Trustee, in accordance
with such Company Order, shall authenticate and deliver such Securities as
provided in this CVR Agreement and not otherwise.
     (d) Each Security shall be dated the date of its authentication.

22



--------------------------------------------------------------------------------



 



     (e) No Security shall be entitled to any benefit under this CVR Agreement
or be valid or obligatory for any purpose unless there appears on such Security
a certificate of authentication substantially in the form provided for herein
duly executed by the Trustee, by manual or facsimile signature of an authorized
officer, and such certificate upon any Security shall be conclusive evidence,
and the only evidence, that such Security has been duly authenticated and
delivered hereunder and that the Holder is entitled to the benefits of this CVR
Agreement.
     SECTION 3.4 Temporary Securities.
     (a) Pending the preparation of definitive Securities, the Company may
execute, and upon Company Order, the Trustee shall authenticate and deliver,
temporary Securities which are printed, lithographed, typewritten, mimeographed
or otherwise produced, substantially of the tenor of the definitive Securities
in lieu of which they are issued and with such appropriate insertions,
omissions, substitutions and other variations as the officers executing such
Securities may determine with the concurrence of the Trustee. Temporary
Securities may contain such reference to any provisions of this CVR Agreement as
may be appropriate. Every temporary Security shall be executed by the Company
and be authenticated by the Trustee upon the same conditions and in
substantially the same manner, and with like effect, as the definitive
Securities.
     (b) If temporary Securities are issued, the Company shall cause definitive
Securities to be prepared without unreasonable delay. After the preparation of
definitive Securities, the temporary Securities shall be exchangeable for
definitive Securities upon surrender of the temporary Securities at the office
or agency of the Company designated for such purpose pursuant to Section 7.2,
without charge to the Holder. Upon surrender for cancellation of any one or more
temporary Securities, the Company shall execute and the Trustee shall
authenticate and deliver in exchange therefor a like amount of definitive
Securities. Until so exchanged, the temporary Securities shall in all respects
be entitled to the same benefits under this CVR Agreement as definitive
Securities.
     SECTION 3.5 Registration, Registration of Transfer and Exchange.
     (a) The Company shall cause to be kept at the office of the Trustee a
register (the register maintained in such office and in any other office or
agency designated pursuant to Section 7.2 being herein sometimes referred to as
the “Security Register”) in which, subject to such reasonable regulations as it
may prescribe, the Company shall provide for the registration of Securities and
of transfers of Securities. The Trustee is hereby initially appointed “Security
Registrar” for the purpose of registering Securities and transfers of Securities
as herein provided.
     (b) Upon surrender for registration of transfer of any Security at the
office or agency of the Company designated pursuant to Section 7.2, the Company
shall execute, and the Trustee shall authenticate and deliver, in the name of
the designated transferee or transferees, one or more new CVR Certificates
representing the same aggregate number of CVRs represented by the CVR
Certificate so surrendered that are to be transferred and the Company shall
execute and the Trustee shall authenticate and deliver, in the name of the
transferor, one or more new CVR Certificates representing the aggregate number
of CVRs represented by such CVR Certificate that are not to be transferred.

23



--------------------------------------------------------------------------------



 



     (c) At the option of the Holder, CVR Certificates may be exchanged for
other CVR Certificates that represent in the aggregate the same number of CVRs
as the CVR Certificates surrendered at such office or agency. Whenever any CVR
Certificates are so surrendered for exchange, the Company shall execute, and the
Trustee shall authenticate and deliver, the CVR Certificates which the Holder
making the exchange is entitled to receive.
     (d) All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
rights, and entitled to the same benefits under this CVR Agreement, as the
Securities surrendered upon such registration of transfer or exchange.
     (e) Every Security presented or surrendered for registration of transfer or
for exchange shall (if so required by the Company or the Security Registrar) be
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Security Registrar, duly executed by the Holder thereof or his
attorney duly authorized in writing.
     (f) No service charge shall be made for any registration of transfer or
exchange of Securities, but the Company may require payment of a sum sufficient
to cover any documentary, stamp or similar tax or other similar governmental
charge payable in connection with any registration of transfer or exchange of
Securities, other than (i) exchanges pursuant to Sections 3.4, 3.6 or 6.6 not
involving any transfer or (ii) transfers pursuant to Article 10.
     SECTION 3.6 Mutilated, Destroyed, Lost and Stolen Securities.
     (a) If (i) any mutilated Security is surrendered to the Trustee, or
(ii) the Company and the Trustee receive evidence to their satisfaction of the
destruction, loss or theft of any Security, and there is delivered to the
Company and the Trustee an affidavit of loss in respect of such Security, then,
in the absence of notice to the Company or the Trustee that such Security has
been acquired by a bona fide purchaser, the Company shall execute and, upon
delivery of a Company Order, the Trustee shall authenticate and deliver, in
exchange for any such mutilated Security or in lieu of any such destroyed, lost
or stolen Security, a new CVR Certificate of like tenor and amount of CVRs,
bearing a number not contemporaneously outstanding.
     (b) In case any such mutilated, destroyed, lost or stolen Security has
become or is to become finally due and payable within fifteen (15) days, the
Company in its discretion may, instead of issuing a new CVR Certificate, pay to
the Holder of such Security on the applicable Payment Date, as the case may be,
all amounts due and payable with respect thereto.
     (c) Every new Security issued pursuant to this Section 3.6 in lieu of any
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Security shall be at any time enforceable by anyone, and shall be
entitled to all benefits of this CVR Agreement equally and proportionately with
any and all other Securities duly issued hereunder.
     (d) The provisions of this Section 3.6 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Securities.

24



--------------------------------------------------------------------------------



 



     SECTION 3.7 Payments with Respect to CVR Certificates. Payment of any
amounts pursuant to the CVRs shall be made in such coin or currency of the
United States of America as at the time is legal tender for the payment of
public and private debts. The Company may, at its option, pay such amounts by
wire transfer or check payable in such money.
     SECTION 3.8 Persons Deemed Owners. Prior to the time of due presentment for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the Person in whose name any Security is registered as
the owner of such Security for the purpose of receiving payment on such Security
and for all other purposes whatsoever, whether or not such Security be overdue,
and neither the Company, the Trustee nor any agent of the Company or the Trustee
shall be affected by notice to the contrary.
     SECTION 3.9 Cancellation. All Securities surrendered for payment,
registration of transfer or exchange shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee and shall be promptly cancelled by
it. The Company shall promptly deliver to the Trustee for cancellation any
Securities previously authenticated and delivered hereunder which the Company
has acquired in any manner whatsoever, and all Securities so delivered shall be
promptly cancelled by the Trustee. No Securities shall be authenticated in lieu
of or in exchange for any Securities cancelled as provided in this Section 3.9,
except as expressly permitted by this CVR Agreement. All cancelled Securities
held by the Trustee shall be destroyed and a certificate of destruction shall be
issued by the Trustee to the Company, unless otherwise directed by a Company
Order.
     SECTION 3.10 CUSIP Numbers. The Company in issuing the Securities may use
“CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use
“CUSIP” numbers in notices of Failure Purchase Offer as a convenience to
Holders; provided that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Securities or as
contained in any notice of a Failure Purchase Offer and that reliance may be
placed only on the other identification numbers printed on the Securities, and
any such Failure Purchase Offer shall not be affected by any defect in or
omission of such numbers. The Company shall promptly notify the Trustee in
writing of any change in the “CUSIP” numbers.
ARTICLE 4
THE TRUSTEE
     SECTION 4.1 Certain Duties and Responsibilities.
     (a) With respect to the Holders, the Trustee, prior to the occurrence of a
Breach (as defined in Section 8.1) with respect to the Securities and after the
curing or waiving of all Breaches which may have occurred, undertakes to perform
such duties and only such duties as are specifically set forth in this CVR
Agreement and no implied covenants shall be read into this CVR Agreement against
the Trustee. In case a Breach with respect to the Securities has occurred (which
has not been cured or waived), the Trustee shall exercise such of the rights and
powers vested in it by this CVR Agreement, and use the same degree of care and
skill in their exercise, as a reasonably prudent person would exercise or use
under the circumstances in the conduct of his or her own affairs.

25



--------------------------------------------------------------------------------



 



     (b) In the absence of bad faith on its part, prior to the occurrence of a
Breach and after the curing or waiving of all such Breaches which may have
occurred, the Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon certificates or
opinions furnished to the Trustee which conform to the requirements of this CVR
Agreement; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this CVR Agreement.
     (c) No provision of this CVR Agreement shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that (i) this Subsection (c) shall
not be construed to limit the effect of Subsections (a) and (b) of this
Section 4.1; (ii) the Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer, unless it shall be proved that the
Trustee was negligent in ascertaining the pertinent facts; and (iii) the Trustee
shall not be liable with respect to any action taken or omitted to be taken by
it in good faith in accordance with the direction of the Holders pursuant to
Section 8.9 relating to the time, method and place of conducting any proceeding
for any remedy available to the Trustee, or exercising any trust or power
conferred upon the Trustee, under this CVR Agreement.
     (d) Whether or not therein expressly so provided, every provision of this
CVR Agreement relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this
Section 4.1.
     SECTION 4.2 Certain Rights of Trustee. Subject to the provisions of
Section 4.1, including without limitation, the duty of care that the Trustee is
required to exercise upon the occurrence of a Breach:
     (a) the Trustee may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties
and the Trustee need not investigate any fact or matter stated in the document;
     (b) any request or direction or order of the Company mentioned herein shall
be sufficiently evidenced by a Company Request or Company Order and any
resolution of the Board of Directors may be sufficiently evidenced by a Board
Resolution and the Trustee shall not be liable for any action it takes or omits
to take in good faith reliance thereon;
     (c) whenever in the administration of this CVR Agreement the Trustee shall
deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officers’ Certificate and the Trustee shall not be liable for any
action it takes or omits to take in good faith reliance thereon or an Opinion of
Counsel;

26



--------------------------------------------------------------------------------



 



     (d) the Trustee may consult with counsel and the written advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with such advice or Opinion of Counsel;
     (e) the Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this CVR Agreement at the request or direction of any
of the Holders pursuant to this CVR Agreement, unless such Holders shall have
offered to the Trustee reasonable security or indemnity against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction;
     (f) the Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, appraisal, bond,
debenture, note, coupon, security, or other paper or document, but the Trustee
in its discretion may make such further inquiry or investigation into such facts
or matters as it may see fit, and if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney, as
necessary for such inquiry or investigation;
     (g) the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder;
     (h) the Trustee shall not be liable for any action taken, suffered or
omitted to be taken by it in good faith and believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this CVR
Agreement;
     (i) the rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Paying Agent, the Security
Registrar, the Trustee in each of its capacities hereunder, and each agent,
custodian and other Person employed to act hereunder;
     (j) in no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action; and
     (k) certain of the Trustee’s duties hereunder may be performed by the
Paying Agent or Security Registrar.
     SECTION 4.3 Notice of Breach. If a breach occurs hereunder with respect to
the Securities, the Trustee shall give the Holders notice of any such breach
actually known to it as and to the extent applicable and provided by the Trust
Indenture Act; provided, however, that in the case of any breach of the
character specified in Section 8.1(b) with respect to the Securities, no notice
to Holders shall be given until at least thirty (30) days after the occurrence
thereof. For

27



--------------------------------------------------------------------------------



 



the purpose of this Section 4.3, the term “breach” means any event that is, or
after notice or lapse of time or both would become, a Breach with respect to the
Securities.
     SECTION 4.4 Not Responsible for Recitals or Issuance of Securities. The
Trustee shall not be accountable for the Company’s use of the Securities. The
recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and the Trustee assumes no responsibility for their correctness. The Trustee
makes no representations as to the validity or sufficiency of this CVR Agreement
or of the Securities.
     SECTION 4.5 May Hold Securities. The Trustee, any Paying Agent, Security
Registrar or any other agent of the Company, in its individual or any other
capacity, may become the owner or pledgee of Securities, and, subject to
Sections 4.8 and 4.13, may otherwise deal with the Company with the same rights
it would have if it were not Trustee, Paying Agent, Security Registrar or such
other agent.
     SECTION 4.6 Money Held in Trust. Money held by the Trustee in trust
hereunder need not be segregated from other funds except to the extent required
by Law. The Trustee shall be under no liability for interest on any money
received by it hereunder, except as otherwise agreed by the Trustee in writing
with the Company.
     SECTION 4.7 Compensation and Reimbursement. The Company agrees:
     (a) to pay to the Trustee from time to time reasonable compensation for all
services rendered by it hereunder in such amount as the Company and the Trustee
shall agree from time to time (which compensation shall not be limited by any
provision of Law in regard to the compensation of a trustee of an express
trust);
     (b) except as otherwise expressly provided herein, to reimburse the Trustee
upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Trustee in accordance with any provision of this CVR
Agreement (including the reasonable compensation and the reasonable expenses and
disbursements of its agents and counsel), except any such expense, disbursement
or advance as may be attributable to the Trustee’s negligence, bad faith or
willful misconduct; and
     (c) to indemnify the Trustee and each of its agents, officers, directors
and employees (each an “indemnitee”) for, and to hold it harmless against, any
loss, liability or expense (including attorneys fees and expenses) incurred
without negligence or bad faith on its part, arising out of or in connection
with the acceptance or administration of this trust and the performance of its
duties hereunder, including the reasonable costs and expenses of defending
itself against any claim or liability in connection with the exercise or
performance of any of its powers or duties hereunder. The Company’s payment
obligations pursuant to this Section 4.7 shall survive the termination of this
CVR Agreement. When the Trustee incurs expenses after the occurrence of a Breach
specified in Section 8.1(c) or 8.1(d) with respect to the Company, the expenses
are intended to constitute expenses of administration under bankruptcy Laws.
     SECTION 4.8 Disqualification; Conflicting Interests.

28



--------------------------------------------------------------------------------



 



     (a) If applicable, to the extent that the Trustee or the Company determines
that the Trustee has a conflicting interest within the meaning of the Trust
Indenture Act, the Trustee shall immediately notify the Company of such conflict
and, within ninety (90) days after ascertaining that it has such conflicting
interest, either eliminate such conflicting interest or resign to the extent and
in the manner provided by, and subject to the provisions of, the Trust Indenture
Act and this CVR Agreement. The Company shall take prompt steps to have a
successor appointed in the manner provided in this CVR Agreement.
     (b) In the event the Trustee shall fail to comply with the foregoing
subsection 4.8(a), the Trustee shall, within ten (10) days of the expiration of
such ninety (90) day period, transmit a notice of such failure to the Holders in
the manner and to the extent provided in the Trust Indenture Act and this CVR
Agreement.
     (c) In the event the Trustee shall fail to comply with the foregoing
subsection 4.8(a) after written request therefor by the Company or any Holder,
any Holder of any Security who has been a bona fide Holder for at least six
(6) months may on behalf of himself and all others similarly situated, petition
any court of competent jurisdiction for the removal of such Trustee and the
appointment of a successor Trustee.
     SECTION 4.9 Corporate Trustee Required; Eligibility. There shall at all
times be a Trustee hereunder which satisfies the applicable requirements of
Sections 310(a)(1) and (5) of the Trust Indenture Act and has a combined capital
and surplus of at least one hundred fifty million dollars ($150,000,000). If
such corporation publishes reports of condition at least annually, pursuant to
Law or to the requirements of a supervising or examining authority, then for the
purposes of this Section 4.9, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. If at any time the Trustee
shall cease to be eligible in accordance with the provisions of this
Section 4.9, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article 4.
     SECTION 4.10 Resignation and Removal; Appointment of Successor.
     (a) No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article 4 shall become effective until the
acceptance of appointment by the successor Trustee under Section 4.11.
     (b) The Trustee, or any trustee or trustees hereafter appointed, may resign
at any time by giving written notice thereof to the Company. If an instrument of
acceptance by a successor Trustee shall not have been delivered to the Trustee
within thirty (30) days after the giving of such notice of resignation, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee.
     (c) The Trustee may be removed at any time by a demand in writing by the
Holders of at least a majority of the Outstanding CVRs delivered to the Trustee
and to the Company.
     (d) If at any time:

29



--------------------------------------------------------------------------------



 



     (i) the Trustee shall fail to comply with Section 4.8 after written request
therefor by the Company or by any Holder who has been a bona fide Holder of a
Security for at least six (6) months; or
     (ii) the Trustee shall cease to be eligible under Section 4.9 and shall
fail to resign after written request therefor by the Company or by any such
Holder; or
     (iii) the Trustee shall become incapable of acting or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,
then, in any case, (A) the Company, by a Board Resolution or action of the Chief
Executive Officer, may remove the Trustee, or (B) the Holder of any Security who
has been a bona fide Holder of a Security for at least six (6) months may, on
behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.
     (e) If the Trustee shall resign, be removed or become incapable of acting,
or if a vacancy shall occur in the office of Trustee for any cause, the Company,
by a Board Resolution and/or action of the Chief Executive Officer, shall
promptly appoint a successor Trustee. If, within one (1) year after any removal
by the Holders of at least a majority of the Outstanding CVRs, a successor
Trustee shall be appointed by act of the Holders of at least a majority of the
Outstanding CVRs delivered to the Company and the retiring Trustee the successor
Trustee so appointed shall, forthwith upon its acceptance of such appointment in
accordance with Section 4.11, become the successor Trustee and supersede the
successor Trustee appointed by the Company. If no successor Trustee shall have
been so appointed by the Company or the Holders of the Securities and accepted
appointment within sixty (60) days after the retiring Trustee tenders its
resignation or is removed, the retiring Trustee may, or, the Holder of any
Security who has been a bona fide Holder for at least six (6) months may on
behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor Trustee.
     (f) The Company shall give notice of each resignation and each removal of
the Trustee and each appointment of a successor Trustee by mailing written
notice of such event by first-class mail, postage prepaid, to the Holders of
Securities as their names and addresses appear in the Security Register. Each
notice shall include the name of the successor Trustee and the address of its
Corporate Trust Office. If the Company fails to send such notice within ten
(10) days after acceptance of appointment by a successor Trustee, it shall not
be a breach hereunder but the successor Trustee shall cause the notice to be
mailed at the expense of the Company.
     SECTION 4.11 Acceptance of Appointment of Successor.
     (a) Every successor Trustee appointed hereunder shall execute, acknowledge
and deliver to the Company and to the retiring Trustee an instrument accepting
such appointment, and thereupon the resignation or removal of the retiring
Trustee shall become effective and such successor Trustee, without any further
act, deed or conveyance, shall become vested with all the

30



--------------------------------------------------------------------------------



 



rights, powers, trusts and duties of the retiring Trustee; but, upon request of
the Company or the successor Trustee, such retiring Trustee shall, upon payment
of its charges, execute and deliver an instrument transferring to such successor
Trustee all the rights, powers and trusts of the retiring Trustee, and shall
duly assign, transfer and deliver to such successor Trustee all property and
money held by such retiring Trustee hereunder. Upon request of any such
successor Trustee, the Company shall execute any and all instruments for more
fully and certainly vesting in and confirming to such successor Trustee all such
rights, powers and trusts.
     (b) No successor Trustee shall accept its appointment unless at the time of
such acceptance such successor Trustee shall be qualified and eligible under
this Article 4.
     SECTION 4.12 Merger, Conversion, Consolidation or Succession to Business.
Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, by sale or otherwise shall be the successor of the Trustee hereunder,
provided such corporation shall be otherwise qualified and eligible under this
Article 4, without the execution or filing of any paper or any further act on
the part of any of the Parties hereto. In case any Securities shall have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion, sale or consolidation to such authenticating Trustee may
adopt such authentication and deliver the Securities so authenticated with the
same effect as if such successor Trustee had itself authenticated such
Securities; and such certificate shall have the full force which it is anywhere
in the Securities or in this CVR Agreement provided that the certificate of the
Trustee shall have; provided that the right to adopt the certificate of
authentication of any predecessor Trustee shall apply only to its successor or
successors by merger, conversion or consolidation.
     SECTION 4.13 Preferential Collection of Claims Against Company. If and when
the Trustee shall be or shall become a creditor, directly or indirectly, secured
or unsecured, of the Company (or any other obligor upon the Securities),
excluding any creditor relationship set forth in Section 311(b) of the Trust
Indenture Act, if applicable, the Trustee shall be subject to the applicable
provisions of the Trust Indenture Act regarding the collection of claims against
the Company (or any such other obligor).
ARTICLE 5
HOLDERS’ LISTS AND REPORTS BY THE TRUSTEE AND COMPANY
     SECTION 5.1 Company to Furnish Trustee with Names and Addresses of Holders.
The Company shall furnish or cause to be furnished to the Trustee (a) promptly
after the issuance of the Securities, and semi-annually thereafter, a list, in
such form as the Trustee may reasonably require, of the names and addresses of
the Holders as of a recent date, and (b) at such times as the Trustee may
request in writing, within thirty (30) days after receipt by the Company of any
such request, a list, in such form as the Trustee may reasonably require, of the
names and addresses of the Holders as of a date not more than fifteen (15) days
prior to the time such list is furnished; provided, however, that if and so long
as the Trustee shall be the Security Registrar, no such list need be furnished.

31



--------------------------------------------------------------------------------



 



     SECTION 5.2 Preservation of Information; Communications to Holders.
     (a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of the Holders contained in the most recent
list furnished to the Trustee as provided in Section 5.1 and the names and
addresses of Holders received by the Trustee in its capacity as Security
Registrar. The Trustee may destroy any list furnished to it as provided in
Section 5.1 upon receipt of a new list so furnished.
     (b) The rights of the Holders to communicate with other Holders with
respect to their rights under this CVR Agreement and the corresponding rights
and privileges of the Trustee shall be as provided by Section 312(b)(2) of the
Trust Indenture Act, if applicable.
     (c) Every Holder of Securities, by receiving and holding the same, agrees
with the Company and the Trustee that neither the Company nor the Trustee shall
be deemed to be in violation of Law or held accountable by reason of the
disclosure of any such information as to the names and addresses of the Holders
made pursuant to the Trust Indenture Act (if applicable) regardless of the
source from which such information was derived.
     SECTION 5.3 Reports by Trustee.
     (a) Within sixty (60) days after December 31 of each year commencing with
the December 31 following the date of this CVR Agreement, the Trustee shall
transmit to all Holders such reports concerning the Trustee and its actions
under this CVR Agreement as may be required pursuant to the Trust Indenture Act
to the extent and in the manner provided pursuant thereto. The Trustee shall
also comply with Section 313(b)(2) of the Trust Indenture Act, if applicable.
The Trustee shall also transmit by mail all reports as required by Section
313(c) of the Trust Indenture Act, if applicable.
     (b) A copy of each such report shall, at the time of such transmission to
the Holders, be filed by the Trustee with each stock exchange, if any, upon
which the Securities are listed, with the Commission and also with the Company.
The Company shall promptly notify the Trustee when the Securities are listed on
any stock exchange.
     SECTION 5.4 Reports by Company. The Company shall: (a) file with the
Trustee, (i) within fifteen (15) days after the Company files or furnishes the
same with the Commission, copies of the annual reports filed on Form 20-F or the
semi-annual earnings reports furnished on Form 6-K, as the case may be, and of
the information, documents and other reports (or copies of such portions of any
of the foregoing as the Commission may from time to time by rules and
regulations prescribe) which the Company is required to file with or furnish to
the Commission, pursuant to Section 13 or Section 15(d) of the Exchange Act
(such annual and semi-annual reports and required information, documents and
other reports, together the “Exchange Act Documents”), (ii) if the Company does
not file such annual reports on Form 20-F or furnish such semi-annual earnings
reports on Form 6-K with or to the Commission, within forty-five (45) days after
June 30 of each calendar year, semi-annual financial information and, within
ninety (90) days after each calendar year, annual financial information, in each
case calculated in accordance with Accounting Standards applied consistently
with the application of such standards in either the Company’s prior semi-annual
earnings reports on Form 6-K and annual

32



--------------------------------------------------------------------------------



 



reports on Form 20-F, as applicable, or in the Company’s prior reported
financial statements filed or furnished in its home jurisdiction, (iii) copies
of any quarterly financial information or earnings reports made public by the
Company or made available on the Company’s website, within fifteen (15) days
after such information or reports are furnished or otherwise made public or
available, (iv) within fifty (50) days after the end of each calendar quarter, a
Product Sales Statement with respect to the last completed Product Sales
Measuring Period, and (v) within four (4) Business Days after the occurrence of
the Approval Milestone, a notice setting forth the occurrence of the Milestone,
the amount of the payment payable in connection with such Milestone and the
applicable Payment Date of such Milestone; (b) file with the Trustee such
additional information, documents and reports with respect to compliance by the
Company with the conditions and covenants of this CVR Agreement as may be
required from time to time by the rules and regulations of the Commission; and
(c) make available to the Holders on the Company’s website as of an even date
with the filing of such materials with the Trustee, the information, documents
and reports required to be filed by the Company pursuant to subsections (a) or
(b) of this Section 5.4.
ARTICLE 6
AMENDMENTS
     SECTION 6.1 Amendments without Consent of Holders. Without the consent of
any Holders, the Company and the Trustee, at any time and from time to time, may
enter into one or more amendments hereto or to the Securities, for any of the
following purposes:
     (a) to convey, transfer, assign, mortgage or pledge to the Trustee as
security for the Securities any property or assets;
     (b) to evidence the succession of another Person to the Company, and the
assumption by any such successor of the covenants of the Company herein and in
the Securities;
     (c) to add to the covenants of the Company such further covenants,
restrictions, conditions or provisions as the Board of Directors and/or the
Chief Executive Officer of the Company and the Trustee shall consider to be for
the protection of the Holders of Securities, and to make the occurrence, or the
occurrence and continuance, of a breach in any such additional covenants,
restrictions, conditions or provisions a Breach permitting the enforcement of
all or any of the several remedies provided in this CVR Agreement as herein set
forth; provided, that in respect of any such additional covenant, restriction,
condition or provision, such amendment may provide for a particular period of
grace after breach (which period may be shorter or longer than that allowed in
the case of other breaches) or may provide for an immediate enforcement upon
such a Breach or may limit the remedies available to the Trustee upon such a
Breach or may limit the right of the Acting Holders to waive such a Breach;
     (d) to cure any ambiguity, or to correct or supplement any provision herein
or in the Securities which may be defective or inconsistent with any other
provision herein; provided that such amendment shall not adversely affect the
interests of the Holders;

33



--------------------------------------------------------------------------------



 



     (e) to make any other provisions with respect to matters or questions
arising under this CVR Agreement; provided that such provisions shall not
adversely affect the interests of the Holders;
     (f) to make any amendments or changes necessary to comply or maintain
compliance with the Trust Indenture Act, if applicable; or
     (g) make any change that does not adversely affect the interests of the
Holders.
     Promptly following any amendment of this CVR Agreement or the Securities in
accordance with this Section 6.1, the Trustee shall notify the Holders of the
Securities of such amendment; provided that any failure so to notify the Holders
shall not affect the validity of such amendment.
     SECTION 6.2 Amendments with Consent of Holders. With the consent of the
Holders of at least a majority of the Outstanding CVRs, by Act of said Holders
delivered to the Company and the Trustee (including, without limitation,
consents obtained in connection with a purchase of, or tender offer or exchange
offer for, the Securities), the Company (when authorized by a Board Resolution
and/or the Chief Executive Officer) and the Trustee may enter into one or more
amendments hereto or to the Securities for the purpose of adding any provisions
to or changing in any manner or eliminating any of the provisions of this CVR
Agreement or to the Securities or of modifying in any manner the rights of the
Holders under this CVR Agreement or to the Securities; provided, however, that
no such amendment shall, without the consent of the Holder of each Outstanding
Security affected thereby:
     (a) modify in a manner adverse to the Holders (i) any provision contained
herein with respect to the termination of this CVR Agreement or the Securities,
(ii) the time for payment and amount of any Product Sales Milestone Payment, the
Approval Milestone Payment or the Production Milestone Payment, or otherwise
extend the time for payment of the Securities or reduce the amounts payable in
respect of the Securities or modify any other payment term or payment date.
Notwithstanding the foregoing, each Holder of a Security by acceptance thereof,
consents to the Failure Purchase Offer provisions as set forth in Article 10
hereof;
     (b) reduce the number of CVRs, the consent of whose Holders is required for
any such amendment; or
     (c) modify any of the provisions of this Section 6.2, except to increase
the percentage of Holders from whom consent is required or to provide that
certain other provisions of this CVR Agreement cannot be modified or waived
without the consent of the Holder of each Security affected thereby.
     SECTION 6.3 Execution of Amendments. In executing any amendment permitted
by this Article 6, the Trustee (subject to Section 4.1) shall be fully protected
in relying upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this CVR Agreement. The Trustee shall
execute any amendment authorized pursuant to this Article 6 if the amendment
does not adversely affect the Trustee’s own rights, duties or

34



--------------------------------------------------------------------------------



 



immunities under this CVR Agreement or otherwise. Otherwise, the Trustee may,
but need not, execute such amendment.
     SECTION 6.4 Effect of Amendments; Notice to Holders.
     (a) Upon the execution of any amendment under this Article 6, this CVR
Agreement and the Securities shall be modified in accordance therewith, and such
amendment shall form a part of this CVR Agreement and the Securities for all
purposes; and every Holder of Securities theretofore or thereafter authenticated
and delivered hereunder shall be bound thereby.
     (b) Promptly after the execution by the Company and the Trustee of any
amendment pursuant to the provisions of this Article 6, the Company shall mail a
notice thereof by first-class mail to the Holders of Securities at their
addresses as they shall appear on the Security Register, setting forth in
general terms the substance of such amendment. Any failure of the Company to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such amendment.
     SECTION 6.5 Conformity with Trust Indenture Act. Every amendment executed
pursuant to this Article 6 shall conform to the applicable requirements of the
Trust Indenture Act, if any.
     SECTION 6.6 Reference in Securities to Amendments. If an amendment changes
the terms of a Security, the Trustee may require the Holder of the Security to
deliver it to the Trustee. Securities authenticated and delivered after the
execution of any amendment pursuant to this Article 6 may, and shall if required
by the Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such amendment. If the Company shall so determine, new
Securities so modified as to conform, in the opinion of the Trustee on the one
hand and the Board of Directors and/or the Chief Executive Officer on the other
hand, to any such amendment may be prepared and executed by the Company and
authenticated and delivered by the Trustee in exchange for Outstanding
Securities. Failure to make the appropriate notation or to issue a new Security
shall not affect the validity of such amendment.
ARTICLE 7
COVENANTS
     SECTION 7.1 Payment of Amounts, if any, to Holders. The Company shall duly
and punctually pay the amounts, if any, on the Securities in accordance with the
terms of the Securities and this CVR Agreement. Such amounts shall be considered
paid on the applicable Payment Date if on such date the Trustee or the Paying
Agent holds in accordance with this CVR Agreement money sufficient to pay all
such amounts then due. Notwithstanding any other provision of this CVR
Agreement, the Company or any of its Affiliates (including the Surviving
Corporation, as applicable), the Trustee or the Paying Agent, shall be entitled
to deduct and withhold, or cause to be deducted and withheld, from any amounts
payable or otherwise deliverable pursuant to this CVR Agreement to any Holder
such amounts as are required to be deducted and withheld therefrom under the
United States Internal Revenue Code of 1986, as amended, or the Treasury
Regulations thereunder or any other Tax Law, it being understood that,

35



--------------------------------------------------------------------------------



 



based on discussions with qualified French counsel, the Company believes that,
as of the date hereof, no such withholding or deduction would be required under
the Laws of France from any amounts payable or otherwise deliverable pursuant to
this CVR Agreement except to the extent otherwise required by a change in Law
(or official interpretation thereof announced by the French taxing authorities)
after the date hereof. Accordingly, no withholding or deduction shall be made
under the Laws of France from any amounts payable or otherwise deliverable
pursuant to this CVR Agreement except to the extent that any such deduction or
withholding shall be required by a change in Law (or official interpretation
thereof announced by the French taxing authorities) after the date hereof.
     SECTION 7.2 Maintenance of Office or Agency.
     (a) As long as any of the Securities remain Outstanding, the Company shall
maintain in the Borough of Manhattan, The City of New York an office or agency
(i) where Securities may be presented or surrendered for payment, (ii) where
Securities may be surrendered for registration of transfer or exchange and
(iii) where notices and demands to or upon the Company in respect of the
Securities and this CVR Agreement may be served. The office or agency of the
Trustee at [•] shall be such office or agency of the Company, unless the Company
shall designate and maintain some other office or agency for one or more of such
purposes. The Company or any of its Subsidiaries may act as Paying Agent,
registrar or transfer agent; provided that such Person shall take appropriate
actions to avoid the commingling of funds. The Company shall give prompt written
notice to the Trustee of any change in the location of any such office or
agency. If at any time the Company shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the Corporate Trust Office of the Trustee, and the Company hereby
appoints the Trustee as its agent to receive all such presentations, surrenders,
notices and demands.
     (b) The Company may from time to time designate one or more other offices
or agencies (outside France and in or outside of The City of New York) where the
Securities may be presented or surrendered for any or all such purposes, and may
from time to time rescind such designation; provided, however, that no such
designation or rescission shall in any manner relieve the Company of its
obligation to maintain an office or agency in the Borough of Manhattan, The City
of New York for such purposes. The Company shall give prompt written notice to
the Trustee of any such designation or rescission and any change in the location
of any such office or agency.
     SECTION 7.3 Money for Security Payments to Be Held in Trust.
     (a) If the Company or any of its Subsidiaries shall at any time act as the
Paying Agent, it shall, on or before the Payment Date, as the case may be,
segregate and hold in trust for the benefit of the Holders all sums held by such
Paying Agent for payment on the Securities until such sums shall be paid to the
Holders as herein provided, and shall promptly notify the Trustee of any failure
of the Company to make payment on the Securities.
     (b) Whenever the Company shall have one or more Paying Agents for the
Securities, it shall, on or before a Payment Date deposit with a Paying Agent a
sum in same day funds sufficient to pay the amount, if any, so becoming due;
such sum to be held in trust for the benefit

36



--------------------------------------------------------------------------------



 



of the Persons entitled to such amount, and (unless such Paying Agent is the
Trustee) the Company shall promptly notify the Trustee of such action or any
failure so to act.
     (c) The Company shall cause each Paying Agent other than the Trustee to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee, subject to the provisions of this Section 7.3,
that (i) such Paying Agent shall hold all sums held by it for the payment of any
amount payable on Securities in trust for the benefit of the Persons entitled
thereto until such sums shall be paid to such Persons or otherwise disposed of
as herein provided and shall notify the Trustee of the sums so held and
(ii) that it shall give the Trustee notice of any failure by the Company (or by
any other obligor on the Securities) to make any payment on the Securities when
the same shall be due and payable.
     (d) Any money deposited with the Trustee or any Paying Agent, or then held
by the Company, in trust for the payment on any Security and remaining unclaimed
for one (1) year after the Payment Date shall be paid to the Company on Company
Request, or (if then held by the Company) shall be discharged from such trust;
and the Holder of such Security shall thereafter, as an unsecured general
creditor, look only to the Company for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money shall thereupon
cease.
     SECTION 7.4 Certain Purchases and Sales. The Company or any of its
Subsidiaries or Affiliates may acquire in open market transactions, private
transactions or otherwise, the Securities, provided that prior to any
acquisition of any Securities, the Company must publicly disclose the amount of
Securities which it has been authorized to acquire and the Company must report
in each of its annual and semi-annual reports the amount of Securities it has
been authorized to acquire as well as the amount of Securities it has acquired
as of the end of the half-year or annual period reported in such annual or
semi-annual report.
     SECTION 7.5 Books and Records. The Company shall keep, and shall cause its
Subsidiaries to keep, true, complete and accurate records in sufficient detail
to enable the amounts payable under this CVR Agreement to be determined by the
Holders and their consultants or professional advisors, for a period of three
(3) years following the end of any Product Sales Measuring Period.
     SECTION 7.6 Audits.
     (a) Upon the written request of the Acting Holders (but no more than once
during any calendar year), and upon reasonable notice, the Company shall provide
an independent certified public accounting firm of nationally recognized
standing jointly agreed upon by the Acting Holders and the Company (failing
agreement on which each shall designate an independent public accounting firm of
its own selection, which firms shall in turn appoint an independent public
accounting firm for such purpose) (the “Independent Accountant”) with access
during normal business hours to such of the records of the Company as may be
reasonably necessary to verify the accuracy of the statements set forth in the
Product Sales Statements and the figures underlying the calculations set forth
therein for any period within the preceding three (3) years that has not
previously been audited in accordance with this Section 7.6. The fees charged by
such accounting firm shall be paid by the Company. The Independent Accountant
shall disclose

37



--------------------------------------------------------------------------------



 



to the Acting Holders any matters directly related to their findings and shall
disclose whether it has determined that any statements set forth in the Product
Sales Statements are incorrect. The Independent Accountant shall provide the
Company with a copy of all disclosures made to the Acting Holders. This covenant
shall survive the termination of this CVR Agreement for a period of one
(1) year. The initiation of a review by the Acting Holders as contemplated by
this Section 7.6 shall not relieve the Company of its obligation to pay any
Product Sales Milestone Payment relating to any Product Sales Milestone for
which notice of achievement has been given in a Product Sales Statement, it
being understood that the Company shall also be obligated to pay the full amount
of the CVR Shortfall, if any, determined in accordance with Section 7.6(b).
     (b) If the Independent Accountant concludes that the Production Milestone
Payment or any Product Sales Milestone Payment should have been paid but was not
paid when due, the Company shall pay each Holder of a CVR the amount of such
Production Milestone Payment or Product Sales Milestone Payment (to the extent
not paid on a subsequent date), as applicable, plus interest on such Production
Milestone Payment or Product Sales Milestone Payment, as applicable, at the
Shortfall Interest Rate from the Production Milestone Payment Date or the date
the Product Sales Milestone Payment Date should have occurred (if the Company
had given notice of achievement of such Product Sales Milestone pursuant to the
terms of this CVR Agreement), as applicable, to the date of actual payment (such
amount including interest being the “CVR Shortfall”). The Company shall pay the
CVR Shortfall to the CVR Holders of record as of a date that is three
(3) Business Days prior to a Payment Date selected by the Company, which Payment
Date must be within sixty (60) days of the date the Acting Holders deliver to
the Company the Independent Accountant’s written report (the “Shortfall
Report”). The decision of such Independent Accountant shall be final, conclusive
and binding on the Company and the Holders, shall be nonappealable and shall not
be subject to further review.
     (c) Upon the expiration of three (3) years following the end of any Product
Sales Measuring Period, the calculations set forth in the Product Sales
Statement shall be conclusive and binding on each Holder.
     (d) Each person seeking to receive information from the Company in
connection with a review or audit shall enter into, and shall cause its
accounting firm to enter into, a reasonable and mutually satisfactory
confidentiality agreement with the Company obligating such party to retain all
such financial information disclosed to such party in confidence pursuant to
such confidentiality agreement and not use such information for any purpose
other than the completion of such review or audit.
     (e) The Company shall not, and shall cause its Affiliates not to, enter
into any license or distribution agreement with any third party (other than the
Company or its Affiliates) with respect to any Product unless such agreement
contains provisions that would allow any Independent Accountant appointed
pursuant to this Section 7.6 such access to the records of the other party to
such license or distribution agreement as may be reasonably necessary to perform
its duties pursuant to this Section 7.6; provided that the Company and its
Affiliates shall not be required to amend any Existing Licenses. The Parties
agree that, if the Company or its Affiliates have exercised audit rights under
any license or distribution agreement prior to the Acting Holders’ request for
an audit under this Section 7.6 and under such license or distribution agreement
the Company and its Affiliates cannot request another audit, the results of the

38



--------------------------------------------------------------------------------



 



Company’s prior audit of such licensee or distributor shall be used for purposes
of the audit requested by the Acting Holders under this Section 7.6 and that the
Company shall not have any further obligation to provide access to an
Independent Accountant with respect to such licensee until such time as the
Company may again exercise its rights of audit under the license agreement with
such licensee.
     SECTION 7.7 Listing of CVRs. The Company hereby covenants and agrees it
shall use its commercially reasonable efforts to maintain a listing for trading
on the Nasdaq Capital Market or other national securities exchange for so long
as any CVRs remain Outstanding.
     SECTION 7.8 Restrictive Covenants. So long as any of the Securities remain
Outstanding, subject to Section 7.9 and Article 9, the Company shall not take or
permit to be taken any of the following actions:
     (a) voluntarily liquidate, dissolve or wind-up; or
     (b) enter into any transaction as a result of which no member of the
Company Group would own or control directly all or substantially all of the
economic interest in the Product.
     SECTION 7.9 Product Transfer.
     (a) The Company and its Affiliates may not, directly or indirectly, by a
sale or swap of assets, merger, reorganization, joint venture, lease, license or
any other transaction or arrangement, sell, transfer, revert, convey or
otherwise dispose of their respective rights in and to Cerezyme or Fabrazyme to
a third party (other than the Company or its Affiliates) at any time on or prior
to December 31, 2011, excluding sale or license of such products in the ordinary
course of business.
     (b) Subject to Article 9, so long as the Securities remain Outstanding, the
Company and its Affiliates may not, directly or indirectly, by a sale or swap of
assets, merger, reorganization, joint venture, lease, license, termination of
rights to the Product granted under the LAPA, or any other transaction or
arrangement, sell, transfer, revert, convey or otherwise dispose of their
respective rights in and to the Product to a third party (other than the Company
or its Affiliates) (such transaction, a “Product Disposition Transaction”),
unless (a) the transferee acquires all of the Company’s and its Subsidiaries’
interest in the Product and assumes all of the Company’s obligations hereunder,
(b) the transferee has a corporate credit rating at such time from either
Moody’s Investor Services, Inc. or Standard & Poor’s Ratings Service that is at
least as high as “A-,” “A3” or their equivalent (c) the transferee is either
(i) one of the top ten (10) global pharmaceutical companies, as determined based
on annual revenues, or (ii) a global pharmaceutical or biotechnology company
with a market capitalization at such time in excess of fifteen billion dollars
($15,000,000,000) and a specialty sales and regulatory infrastructure comparable
to that used by the Company to commercialize the Product at such time and
(d) the Company certifies to the Trustee that, to the Company’s knowledge based
upon the reasons articulated in such certificate, the transferee is capable of
fulfilling all obligations to be assumed by it under the CVR Agreement,
including the covenant set forth in Section 7.10. For purposes of clarification,
this Section 7.9 shall not apply to sales of Product made by the Company or its
Affiliates or ordinary course licensing arrangements between the Company and its
Affiliates, on

39



--------------------------------------------------------------------------------



 



the one hand, and third party licensees, distributors and contract
manufacturers, on the other hand, entered into in the ordinary course of
business for purposes of developing, manufacturing, distributing and selling
Product and for which the gross amounts invoiced for sales of Product by the
applicable third party licensee, distributor or contract manufacturer shall be
reflected in Product Sales of the Product in accordance with the terms of this
CVR Agreement.
     SECTION 7.10 Milestones. The Company shall use Diligent Efforts to achieve
the Approval Milestone and the Product Sales Milestones, and shall use
commercially reasonable efforts to achieve the Production Milestone on a timely
basis.
     SECTION 7.11 Notice of Breach. The Company shall file with the Trustee
written notice of the occurrence of any Breach or other breach under this CVR
Agreement within five (5) Business Days of its becoming aware of any such Breach
or other breach.
     SECTION 7.12 Non-Use of Name. Neither the Trustee nor the Holders shall use
the name, trademark, trade name or logo of the Company, its Affiliates, or their
respective employees in any publicity or news release relating to this CVR
Agreement or its subject matter, without the prior express written permission of
the Company, other than (in the case of the name of the Company, its Affiliates,
or their respective employees) with respect to a dispute pursuant to this CVR
Agreement between any of the Holders, the Trustee, the Company or its
Affiliates.
ARTICLE 8
REMEDIES OF THE TRUSTEE AND HOLDERS IN THE EVENT OF BREACH
     SECTION 8.1 Breach Defined; Waiver of Breach. “Breach” with respect to the
Securities, means each one of the following events which shall have occurred and
be continuing (whatever the reason for such Breach and whether it shall be
voluntary or involuntary or be effected by operation of Law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):
     (a) failure to pay all or any part of any CVR Payment after a period of ten
(10) Business Days after such CVR Payment shall become due and payable on a
Payment Date or otherwise; or
     (b) material breach in the performance, or breach in any material respect,
of any covenant or warranty of the Company in respect of the Securities (other
than a covenant or warranty in respect of the Securities, a breach in whose
performance or other breach is elsewhere in this Section 8.1 specifically dealt
with), and continuance of such breach for a period of ninety (90) days after
there has been given, by registered or certified mail, to the Company by the
Trustee or to the Company and the Trustee by the Acting Holders, a written
notice specifying such breach and requiring it to be remedied and stating that
such notice is a “Notice of Breach” hereunder; or
     (c) a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Company in an involuntary case under any
applicable bankruptcy, insolvency or other similar Law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee or
sequestrator (or similar official) of the

40



--------------------------------------------------------------------------------



 



Company or for any substantial part of its property or ordering the winding up
or liquidation of its affairs, and such decree or order shall remain unstayed
and in effect for a period of ninety (90) consecutive days; for the avoidance of
doubt, a mandataire ad hoc or a conciliateur or any person having a similar
position may be appointed upon request of the Company, without constituting a
Breach under this CVR Agreement; or
     (d) the Company shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar Law now or hereafter in effect, or
consent to the entry of an order for relief in an involuntary case under any
such Law, or consent to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee or sequestrator (or similar official)
of the Company or for any substantial part of its property, or make any general
assignment for the benefit of creditors; for the avoidance of doubt, a
mandataire ad hoc or a conciliateur or any person having a similar position may
be appointed upon request of the Company, without constituting a Breach under
this CVR Agreement.
     Except where authorization and/or appearance of each of the Holders is
required by applicable Law, if a Breach described above occurs and is
continuing, then either the Trustee by notice in writing to the Company, or the
Trustee upon the written request of the Acting Holders by notice in writing to
the Company and to the Trustee, shall bring suit to protect the rights of the
Holders, including to obtain payment for any amounts then due and payable, which
amounts shall bear interest at the Breach Interest Rate from the date such
amounts were due and payable until payment is made to the Trustee.
     The foregoing provisions, however, are subject to the condition that if, at
any time after the Trustee shall have begun such suit, and before any judgment
or decree for the payment of the moneys due shall have been obtained or entered
as hereinafter provided, the Company shall pay or shall deposit with the Trustee
a sum sufficient to pay all amounts which shall have become due and payable
(with interest upon such overdue amount at the Breach Interest Rate to the date
of such payment or deposit) and such amount as shall be sufficient to cover
reasonable compensation to the Trustee, its agents, attorneys and counsel, and
all other expenses and liabilities incurred and all advances made, by the
Trustee, and if any and all Breaches under this CVR Agreement shall have been
cured, waived or otherwise remedied as provided herein, then and in every such
case Holders of at least a majority of the Outstanding CVRs, by Act of said
Holders delivered to the Company and the Trustee, may waive all breaches with
respect to the Securities, but no such waiver or rescission and annulment shall
extend to or shall affect any subsequent breach or shall impair any right
consequent thereof.
     SECTION 8.2 Collection by the Trustee; the Trustee May Prove Payment
Obligations. The Company covenants that in the case of any failure to pay all or
any part of the Securities when the same shall have become due and payable,
whether at a Payment Date or otherwise, then upon demand of the Trustee, the
Company shall pay to the Trustee for the benefit of the Holders of the
Securities the whole amount that then shall have become due and payable on all
Securities (with interest from the date due and payable to the date of such
payment upon the overdue amount at the Breach Interest Rate); and in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including reasonable compensation to the Trustee and
each predecessor Trustee, their respective agents, attorneys and counsel, and
any

41



--------------------------------------------------------------------------------



 



expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee, except as a result of its negligence or bad faith.
     The Trustee may in its discretion proceed to protect and enforce its rights
and the rights of the Holders by such appropriate judicial proceedings as the
Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this CVR
Agreement or in aid of the exercise of any power granted herein, or to enforce
any other remedy.
     In case the Company shall fail forthwith to pay such amounts upon such
demand, the Trustee, in its own name and as trustee of an express trust, shall
be entitled and empowered to institute any action or proceedings at Law or in
equity for the collection of the sums so due and unpaid, and may prosecute any
such action or proceedings to judgment or final decree, and may enforce any such
judgment or final decree against the Company or other obligor upon such
Securities and collect in the manner provided by Law out of the property of the
Company or other obligor upon such Securities, wherever situated, the moneys
adjudged or decreed to be payable.
     In any judicial proceedings relative to the Company or other obligor upon
the Securities, irrespective of whether any amount is then due and payable with
respect to the Securities, the Trustee is authorized:
     (a) to file and prove a claim or claims for the whole amount owing and
unpaid in respect of the Securities, and to file such other papers or documents
as may be necessary or advisable in order to have the claims of the Trustee
(including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all expenses and liabilities incurred, and all advances made,
by the Trustee and each predecessor Trustee, except as a result of negligence or
bad faith) and of the Holders allowed in any judicial proceedings relative to
the Company or other obligor upon the Securities, or to their respective
property;
     (b) unless prohibited by and only to the extent required by applicable Law,
to vote on behalf of the Holders in any election of a trustee or a standby
trustee in arrangement, reorganization, liquidation or other bankruptcy or
insolvency proceedings or person performing similar functions in comparable
proceedings; and
     (c) to collect and receive any moneys or other property payable or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Holders and of the Trustee on their behalf; and any
trustee, receiver, or liquidator, custodian or other similar official is hereby
authorized by each of the Holders to make payments to the Trustee, and, in the
event that the Trustee shall consent to the making of payments directly to the
Holders, to pay to the Trustee such amounts as shall be sufficient to cover
reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other expenses and liabilities
incurred, and all advances made, by the Trustee and each predecessor Trustee,
except as a result of its negligence or bad faith, and all other amounts due to
the Trustee or any predecessor

42



--------------------------------------------------------------------------------



 



Trustee pursuant to Section 4.7. To the extent that such payment of reasonable
compensation, expenses, disbursements, advances and other amounts out of the
estate in any such proceedings shall be denied for any reason, payment of the
same shall be secured by a lien on, and shall be paid out of, any and all
distributions, dividends, moneys, securities and other property which the
Holders may be entitled to receive in such proceedings, whether in liquidation
or under any plan of reorganization or safeguard arrangement or otherwise.
     Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or vote for or accept or adopt on behalf of any Holder
any plan of reorganization, safeguard arrangement, adjustment or composition
affecting the Securities (including in the context of any amicable proceeding as
mandat ad hoc and conciliation), or the rights of any Holder thereof, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar person.
     All rights of action and of asserting claims under this CVR Agreement, or
under any of the Securities, may be enforced by the Trustee without the
possession of any of the Securities or the production thereof and any trial or
other proceedings instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment, subject to the
payment of the expenses, disbursements and compensation of the Trustee, each
predecessor Trustee and their respective agents and attorneys, shall be for the
ratable benefit of the Holders.
     In any proceedings brought by the Trustee (and also any proceedings
involving the interpretation of any provision of this CVR Agreement to which the
Trustee shall be a party) the Trustee shall be held to represent all the
Holders, and it shall not be necessary to make any Holders of such Securities
parties to any such proceedings (unless required by applicable Law).
     SECTION 8.3 Application of Proceeds. Any monies collected by the Trustee
pursuant to this Article 8 in respect of any Securities shall be applied in the
following order at the date or dates fixed by the Trustee upon presentation of
the several Securities in respect of which monies have been collected and
stamping (or otherwise noting) thereon the payment in exchange for the presented
Securities if only partially paid or upon surrender thereof if fully paid:
     FIRST: To the payment of costs and expenses in respect of which monies have
been collected, including reasonable compensation to the Trustee and each
predecessor Trustee and their respective agents and attorneys and of all
expenses and liabilities incurred, and all advances made, by the Trustee and
each predecessor Trustee, except as a result of its negligence or willful
misconduct, and all other amounts due to the Trustee or any predecessor Trustee
pursuant to Section 4.7;
     SECOND: To the payment of the whole amount then owing and unpaid upon all
the Securities, with interest at the Breach Interest Rate on all such amounts,
and in case such monies shall be insufficient to pay in full the whole amount so
due and unpaid upon the Securities, then to the payment of such amounts without
preference or priority of any security over any other Security, ratably to the
aggregate of such amounts due and payable; and

43



--------------------------------------------------------------------------------



 



     THIRD: To the payment of the remainder, if any, to the Company or any other
person lawfully entitled thereto.
     SECTION 8.4 Suits for Enforcement. In case a Breach has occurred, has not
been waived and is continuing, the Trustee may in its discretion proceed to
protect and enforce the rights vested in it by this CVR Agreement by such
appropriate judicial proceedings as the Trustee shall deem most effectual to
protect and enforce any of such rights (unless authorization and/or appearance
of each of the Holders is required by applicable Law), either at Law or in
equity or in bankruptcy or otherwise, whether for the specific enforcement of
any covenant or agreement contained in this CVR Agreement or in aid of the
exercise of any power granted in this CVR Agreement or to enforce any other
legal or equitable right vested in the Trustee by this CVR Agreement or by Law.
     SECTION 8.5 Restoration of Rights on Abandonment of Proceedings. In case
the Trustee or any Holder shall have proceeded to enforce any right under this
CVR Agreement and such proceedings shall have been discontinued or abandoned for
any reason, or shall have been determined adversely to the Trustee or to such
Holder, then and in every such case the Company and the Trustee and the Holders
shall be restored respectively to their former positions and rights hereunder,
and all rights, remedies and powers of the Company, the Trustee and the Holders
shall continue as though no such proceedings had been taken.
     SECTION 8.6 Limitations on Suits by Holders. Subject to the right of the
Acting Holders under Section 7.6 and the rights of the Holders under
Section 8.7, no Holder of any Security shall have any right by virtue or by
availing of any provision of this CVR Agreement to institute any action or
proceeding at Law or in equity or in bankruptcy or otherwise upon or under or
with respect to this CVR Agreement, or for the appointment of a trustee,
receiver, liquidator, custodian or other similar official or for any other
remedy hereunder, unless such Holder previously shall have given to the Trustee
written notice of breach and of the continuance thereof, as hereinbefore
provided, and unless also the Acting Holders shall have made written request
upon the Trustee to institute such action or proceedings in its own name as
trustee hereunder and shall have offered to the Trustee such reasonable
indemnity as it may require against the costs, expenses and liabilities to be
incurred therein or thereby and the Trustee for fifteen (15) days after its
receipt of such notice and request shall have failed to institute any such
action or proceeding and no direction inconsistent with such written request
shall have been given to the Trustee pursuant to Section 8.9; it being
understood and intended, and being expressly covenanted by the taker and Holder
of every Security with every other taker and Holder and the Trustee, that no one
or more Holders of Securities shall have any right in any manner whatever by
virtue or by availing of any provision of this CVR Agreement to effect, disturb
or prejudice the rights of any other such Holder of Securities, or to obtain or
seek to obtain priority over or preference to any other such Holder or to
enforce any right under this CVR Agreement, except in the manner herein provided
and for the equal, ratable and common benefit of all Holders of Securities. For
the protection and enforcement of the provisions of this Section 8.6, each and
every Holder and the Trustee shall be entitled to such relief as can be given
either at Law or in equity.
     SECTION 8.7 Unconditional Right of Holders to Institute Certain Suits.
Notwithstanding any other provision in this CVR Agreement and any provision of
any Security, the right

44



--------------------------------------------------------------------------------



 



of any Holder of any Security to receive payment of the amounts payable in
respect of such Security on or after the respective due dates expressed in such
Security, or to institute suit for the enforcement of any such payment on or
after such respective dates, shall not be impaired or affected without the
consent of such Holder.
     SECTION 8.8 Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Breach.
     (a) Except as provided in Section 8.6, no right or remedy herein conferred
upon or reserved to the Trustee or to the Holders is intended to be exclusive of
any other right or remedy, and every right and remedy shall, to the extent
permitted by Law, be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at Law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
     (b) No delay or omission of the Trustee or of any Holder to exercise any
right or power accruing upon any Breach occurring and continuing as aforesaid
shall impair any such right or power or shall be construed to be a waiver of any
such Breach or an acquiescence therein; and, subject to Section 8.6, every power
and remedy given by this CVR Agreement or by Law to the Trustee or to the
Holders may be exercised from time to time, and as often as shall be deemed
expedient, by the Trustee or by the Holders.
     SECTION 8.9 Control by Holders.
     (a) The Holders of at least a majority of the Outstanding CVRs shall have
the right to direct the time, method and place of conducting any proceeding for
any remedy available to the Trustee, or exercising any power conferred on the
Trustee with respect to the Securities by this CVR Agreement; provided that such
direction shall not be otherwise than in accordance with Law and the provisions
of this CVR Agreement; and provided further that (subject to the provisions of
Section 4.1) the Trustee shall have the right to decline to follow any such
direction if the Trustee, being advised by counsel, shall determine that the
action or proceeding so directed may not lawfully be taken or if the Trustee in
good faith by its board of directors, the executive committee, or a committee of
directors or Responsible Officers of the Trustee shall determine that the action
or proceedings so directed would involve the Trustee in personal liability or if
the Trustee in good faith shall so determine that the actions or forbearances
specified in or pursuant to such direction would be unduly prejudicial to the
interests of Holders of the Securities not joining in the giving of said
direction.
     (b) Nothing in this CVR Agreement shall impair the right of the Trustee in
its discretion to take any action deemed proper by the Trustee and which is not
inconsistent with such direction or directions by Holders.
     SECTION 8.10 Waiver of Past Breaches.
     (a) In the case of a breach or a Breach specified in clause (b), (c) or
(d) of Section 8.1, the Holders of at least a majority of the Outstanding CVRs
may waive any such Breach, and its consequences except a breach in respect of a
covenant or provisions hereof which cannot be modified or amended without the
consent of the Holder of each Security affected. In the case of

45



--------------------------------------------------------------------------------



 



any such waiver, the Company, the Trustee and the Holders of the Securities
shall be restored to their former positions and rights hereunder, respectively;
but no such waiver shall extend to any subsequent or other breach or impair any
right consequent thereon.
     (b) Upon any such waiver, such breach shall cease to exist and be deemed to
have been cured and not to have occurred, and any Breach arising therefrom shall
be deemed to have been cured, and not to have occurred for every purpose of this
CVR Agreement; but no such waiver shall extend to any subsequent or other Breach
or other breach of any kind or impair any right consequent thereon.
     SECTION 8.11 The Trustee to Give Notice of Breach, But May Withhold in
Certain Circumstances. The Trustee shall transmit to the Holders, as the names
and addresses of such Holders appear on the Security Register (as provided under
Section 313(c) of the Trust Indenture Act, if applicable), notice by mail of all
breaches which have occurred and are known to the Trustee, such notice to be
transmitted within ninety (90) days after the occurrence thereof, unless such
breaches shall have been cured before the giving of such notice (the term
“breach” for the purposes of this Section 8.11 being hereby defined to mean any
event or condition which is, or with notice or lapse of time or both would
become, a Breach); provided that, except in the case of a failure to pay the
amounts payable in respect of any of the Securities, the Trustee shall be
protected in withholding such notice if and so long as the board of directors,
the executive committee, or a trust committee of directors or trustees and/or
Responsible Officers of the Trustee in good faith determines that the
withholding of such notice is in the interests of the Holders.
     SECTION 8.12 Right of Court to Require Filing of Undertaking to Pay Costs.
All Parties to this CVR Agreement agree, and each Holder of any Security by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this CVR Agreement or in any suit against the Trustee for any action taken,
suffered or omitted by it as the Trustee, the filing by any party litigant in
such suit of an undertaking to pay the costs of such suit, and that such court
may in its discretion assess reasonable costs, including attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 8.12 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Holder or group of Holders holding in the
aggregate more than ten percent (10%) of the Securities Outstanding or to any
suit instituted by any Holder for the enforcement of the payment of any Security
on or after the due date expressed in such Security.
ARTICLE 9
CONSOLIDATION, MERGER, SALE OR CONVEYANCE
     SECTION 9.1 Company May Consolidate, etc., on Certain Terms. The Company
covenants that it shall not merge (fusion) or consolidate with or into any other
Person (other than a wholly-owned subsidiary of the Company), split-off
(scission), or sell or convey all or substantially all of its assets to any
Person (including in connection with a spin-off transaction (apport partiel
d’actif)), unless (a) the Company shall be the continuing Person, or the
successor Person or the Person which acquires by sale or conveyance all or
substantially all the assets of

46



--------------------------------------------------------------------------------



 



the Company (or, in the case of a split-off (scission) or spin-off (apport
partiel d’actif), the Person who has received the largest portion of the assets
relating to the Product) shall be a Person organized under the Laws of the
United States of America or any State thereof or of France or of any other
member of the European Union and shall expressly assume by an instrument
supplemental hereto, executed and delivered to the Trustee, in form satisfactory
to the Trustee, the due and punctual payment of the Securities, according to
their tenor, and the due and punctual performance and observance of all of the
covenants and conditions of this CVR Agreement to be performed or observed by
the Company, including, without limitation, the provisions concerning governing
law and consent to jurisdiction set forth in Section 1.10 hereof, (b) the
Company, or such successor Person, as the case may be, shall not, immediately
after such merger or consolidation, split-off, or such sale or conveyance, be in
breach in the performance of any such covenant or condition and (c) in the case
of a split-off or spin-off, (i) such successor Person shall have a corporate
credit rating after the split-off or spin-off transaction from either Moody’s
Investor Services, Inc. or Standard & Poor’s Ratings Service that is at least as
high as “A-,” “A3” or their equivalent and (ii) the Company shall have certified
to the Trustee that, to the Company’s knowledge based upon the reasons
articulated in such certificate, such successor Person is capable of fulfilling
all obligations to be assumed by it under the CVR Agreement, including the
covenant set forth in Section 7.10.
     SECTION 9.2 Successor Person Substituted.
     (a) In case of any such consolidation, merger, split-off, spin-off, sale or
conveyance, and following such an assumption by the successor Person, such
successor Person shall succeed to and be substituted for the Company with the
same effect as if it had been named herein. Such successor Person may cause to
be signed, and may issue either in its own name or in the name of the Company
prior to such succession any or all of the Securities issuable hereunder which
theretofore shall not have been signed by the Company and delivered to the
Trustee; and, upon the order of such successor corporation instead of the
Company and subject to all the terms, conditions and limitations in this CVR
Agreement prescribed, the Trustee shall authenticate and shall deliver any
Securities which previously shall have been signed and delivered to the Trustee
for authentication, and any Securities which such successor corporation
thereafter shall cause to be signed and delivered to the Trustee for that
purpose. All of the Securities so issued shall in all respects have the same
legal rank and benefit under this CVR Agreement as the Securities theretofore or
thereafter issued in accordance with the terms of this CVR Agreement as though
all of such Securities had been issued at the date of the execution hereof.
     (b) In case of any such consolidation, merger, sale or conveyance, such
changes in phraseology and form (but not in substance) may be made in the
Securities thereafter to be issued as may be appropriate. The successor entity
to such consolidation, merger, sale or conveyance may satisfy the obligations of
Section 5.4(a)(i) and (ii) of this CVR Agreement by providing copies of such
successor entity’s Exchange Act Documents in the case of Section 5.4(a)(i) or
such successor entity’s financial information in the case of Section 5.4(a)(ii).
     (c) In the event of any such sale, transfer or conveyance (other than a
conveyance by way of lease) the Company or any Person which shall theretofore
have become such in the manner described in this Article 9 shall be discharged
from all obligations and covenants under this CVR Agreement and the Securities
and may be liquidated and dissolved.

47



--------------------------------------------------------------------------------



 



     SECTION 9.3 Opinion of Counsel to the Trustee. The Trustee, subject to the
provisions of Sections 4.1 and 4.2, shall receive an Officer’s Certificate and
Opinion of Counsel, prepared in accordance with Sections 1.2 and 1.3, as
conclusive evidence that any such consolidation, merger, sale or conveyance, and
any such assumption, and any such liquidation or dissolution, complies with the
applicable provisions of this CVR Agreement, and if a supplemental agreement is
required in connection with such transaction, such supplemental agreement
complies with this Article 9 and that there has been compliance with all
conditions precedent herein provided for or relating to such transaction.
     SECTION 9.4 Successors. All covenants, provisions and agreements in this
CVR Agreement by or for the benefit of the Company, the Trustee or the Holders
shall bind and inure to the benefit of their respective successors, assigns,
heirs and personal representatives, whether so expressed or not. The Company may
assign this CVR Agreement without the prior written consent of the other Parties
to this CVR Agreement to one or more of its direct or indirect Subsidiaries,
provided, however, that in the event of any such assignment the Company shall
remain subject to its obligations and covenants hereunder, including, but not
limited to, its obligation to make any Product Sales Milestone Payments, the
Approval Milestone Payment and the Production Milestone Payment.
ARTICLE 10
PURCHASE OF SECURITIES UPON CVR FAILURE EVENT
     SECTION 10.1 Notice to Trustee. In the event that a Failure Purchase
Eligibility Date has occurred and the Company elects to purchase the Securities
pursuant to the provisions of Section 10.5 hereof (a “Failure Purchase”), it
shall furnish to the Trustee, at least thirty (30) days (unless a shorter period
shall be agreed to by the Trustee) but not more than sixty (60) days before the
date on which the Company proposes to consummate the Failure Purchase (any such
date, a “Failure Purchase Date”) (but in any event prior to the notice provided
pursuant to Section 10.2 hereof), an Officer’s Certificate (a “Failure Purchase
Offer”) setting forth (i) the clause of this CVR Agreement pursuant to which the
Failure Purchase shall occur, (ii) the Failure Purchase Date, and (iii) the
Failure Purchase Price, determined in accordance with Section 10.5 hereof.
     SECTION 10.2 Notice of Failure Purchase. At least thirty (30) days but not
more than sixty (60) days before a Failure Purchase Date, the Company shall mail
or cause to be mailed, a notice of Failure Purchase to each Holder at its
registered address (the “Failure Purchase Notice”) and shall publicly disclose
the election of the Failure Purchase and the information required to be
contained in the Failure Purchase Notice pursuant to this Section 10.2. The
Failure Purchase Notice shall identify the number of Securities Outstanding and
shall state:
     (a) the Failure Purchase Date;
     (b) the Failure Purchase Price;
     (c) the name and address of the paying agent;

48



--------------------------------------------------------------------------------



 



     (d) that Securities must be surrendered to the Paying Agent to collect the
Failure Purchase Price;
     (e) that, unless the Company fails to make payment of the Failure Purchase
Price, all right, title and interest in and to the Securities and any CVR
Payment or any other amounts due under this CVR Agreement, if any, on Securities
called for Failure Purchase ceases to accrue on and after the Failure Purchase
Date;
     (f) the clause of this CVR Agreement pursuant to which the Failure Purchase
shall occur; and
     (g) that no representation is made as to the correctness or accuracy of the
CUSIP and ISIN number, if any, listed in such notice or printed on the
Securities.
     At the Company’s request, the Trustee shall give the Failure Purchase
Notice in the Company’s name and at its expense; provided, however, that the
Company shall have delivered to the Trustee at least forty five (45) days
(unless a shorter period shall be agreed to by the Trustee) but not more than
sixty (60) days prior to the Failure Purchase Date, an Officer’s Certificate
requesting that the Trustee give such notice and setting forth the information
to be stated in such notice as provided in the preceding paragraph.
     SECTION 10.3 Effect of Failure Purchase Notice. Once the Failure Purchase
Notice is mailed in accordance with Section 10.2 hereof, the Securities shall
become irrevocably due and payable on the Failure Purchase Date at the Failure
Purchase Price. A Failure Purchase Notice shall be deemed to be given when
mailed, whether or not the Holder receives the notice. In any event, failure to
give a particular Holder his or her Failure Purchase Notice, or any defect in
such notice, shall not affect the validity of the proceedings for the Failure
Purchase.
     SECTION 10.4 Deposit of Failure Purchase Price. On or one (1) Business Day
prior to the Failure Purchase Date, the Company shall deposit with the Trustee
or with the paying agent (if different from the Trustee) money sufficient to pay
the Failure Purchase Price of all Securities Outstanding on that date. The
Trustee or the paying agent shall promptly return to the Company any money
deposited with the Trustee or the paying agent by the Company in excess of the
amounts necessary to pay the Failure Purchase Price of all Securities
Outstanding.
     If the Company complies with the provisions of the preceding paragraph, on
and after the Failure Purchase Date, all right, title and interest of a Holder
to any CVR Payment, if any, shall cease to accrue on the Securities. If any
Security called for Failure Purchase shall not be so paid upon surrender for
Failure Purchase because of the failure of the Company to comply with the
preceding paragraph, interest shall be paid on the unpaid Failure Purchase Price
from the Failure Purchase Date, until such Failure Purchase Price is paid at the
Shortfall Interest Rate.
     SECTION 10.5 Failure Purchase by the Company. The Company may, for a period
of sixty (60) days after any Failure Purchase Eligibility Date, issue the
Failure Purchase Notice in accordance with Section 10.2. Upon issuance of the
Failure Purchase Notice and in compliance with the other provisions of this
Article 10, the Company shall, on the Failure Purchase Date specified in such
Failure Purchase Notice, purchase and cancel all (but not less than all) of the
outstanding Securities at a cash price equal to the volume weighted average
price paid per

49



--------------------------------------------------------------------------------



 



Security for all Securities traded over the forty-five (45) trading days prior
to the fifth (5th) trading day prior to the date of the Failure Purchase Notice
(the “Failure Purchase Price”). If the Company has not issued the Failure
Purchase Notice within such thirty (30) day period after the occurrence of a
Failure Purchase Eligibility Date, it shall not be entitled to issue a Failure
Purchase Notice and purchase and cancel the Securities until the next instance
in which a Failure Purchase Eligibility Date occurs.

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this CVR Agreement to be
duly executed, all as of the day and year first above written.

                  SANOFI-AVENTIS    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  [•],             as the Trustee    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

51



--------------------------------------------------------------------------------



 



ANNEX A
SANOFI-AVENTIS

         
No.
  Certificate for   Contingent Value Rights

     This certifies that , or registered assigns (the “Holder”), is the
registered holder of the number of Contingent Value Rights (“CVRs” or
“Securities”) set forth above. Each CVR entitles the Holder, subject to the
provisions contained herein and in the CVR Agreement referred to on the reverse
hereof, to payments from Sanofi-Aventis, a French société anonyme (the
“Company”), in the amounts and in the forms determined pursuant to the
provisions set forth on the reverse hereof and as more fully described in the
CVR Agreement referred to on the reverse hereof. Such payments shall be made on
a Payment Date, as defined in the CVR Agreement referred to on the reverse
hereof.
     Payment of any amounts pursuant to this CVR Certificate shall be made only
to the registered Holder (as defined in the CVR Agreement) of this CVR
Certificate. Such payment shall be made in the Borough of Manhattan, The City of
New York, or at any other office or agency maintained by the Company outside
France for such purpose, in such coin or currency of the United States of
America as at the time is legal tender for the payment of public and private
debts; provided, however, the Company may pay such amounts by wire transfer or
check payable in such money. [TRUSTEE] has been initially appointed as Paying
Agent at its office or agency in the Borough of Manhattan, The City of New York.
     Reference is hereby made to the further provisions of this CVR Certificate
set forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.
     Unless the certificate of authentication hereon has been duly executed by
the Trustee referred to on the reverse hereof by manual signature, this CVR
Certificate shall not be entitled to any benefit under the CVR Agreement, or be
valid or obligatory for any purpose.
     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed.

            [•]
      By:           Name:           Title:        

Dated:

         
Attest:
       
 
 
 
Authorized Signature    

A-1



--------------------------------------------------------------------------------



 



[Form of Reverse of CVR Certificate]
     1. This CVR Certificate is issued under and in accordance with the
Contingent Value Rights Agreement, dated as of [•], 2011 (the “CVR Agreement”),
between the Company and [•], a national banking association, as trustee (the
“Trustee,” which term includes any successor Trustee under the CVR Agreement),
and is subject to the terms and provisions contained in the CVR Agreement, to
all of which terms and provisions the Holder of this CVR Certificate consents by
acceptance hereof. The CVR Agreement is hereby incorporated herein by reference
and made a part hereof. Reference is hereby made to the CVR Agreement for a full
statement of the respective rights, limitations of rights, duties, obligations
and immunities thereunder of the Company, the Trustee and the Holders of the
CVRs. All capitalized terms used in this CVR Certificate without definition
shall have the respective meanings ascribed to them in the CVR Agreement. Copies
of the CVR Agreement can be obtained by contacting the Trustee.
     2. In the event of any conflict between this CVR Certificate and the CVR
Agreement, the CVR Agreement shall govern and prevail.
     3. Subject to the terms and conditions of the CVR Agreement, on any Product
Sales Milestone Payment Date, the Company shall pay to the Trustee, for the
benefit of the Holder hereof as of the applicable record date, for each CVR
represented hereby, the Product Sales Milestone Payment with respect to such
Product Sales Milestone Payment Date.
     4. Subject to the terms and conditions of the CVR Agreement, on the
Approval Milestone Payment Date, the Company shall pay to the Trustee, for the
benefit of the Holder hereof as of the applicable record date, for each CVR
represented hereby, the Approval Milestone Payment.
     5. Subject to the terms and conditions of the CVR Agreement, on the
Production Milestone Payment Date, the Company shall pay to the Trustee, for the
benefit of the Holder hereof as of the applicable record date, for each CVR
represented hereby, the Production Milestone Payment.
     6. Each CVR Payment, if any, and interest thereon, if any, shall be payable
by the Company in such coin or currency of the United States of America as at
the time is legal tender for the payment of public and private debts; provided,
however, the Company may pay such amounts by its check or wire transfer payable
in such money. [TRUSTEE] has been initially appointed as Paying Agent at its
office or agency in the Borough of Manhattan, The City of New York.
     7. If a Breach occurs and is continuing, either the Trustee may or the
Acting Holders, by notice to the Company and to the Trustee shall bring suit in
accordance with the terms and conditions of the CVR Agreement to protect the
rights of the Holders, including to obtain payment of all amounts then due and
payable, with interest at the Breach Interest Rate from the date of the Breach
through the date payment is made or duly provided for.
     8. No reference herein to the CVR Agreement and no provision of this CVR
Certificate or of the CVR Agreement shall alter or impair the obligation of the
Company, which

 



--------------------------------------------------------------------------------



 



is absolute and unconditional, to pay any amounts determined pursuant to the
terms hereof and of the CVR Agreement at the times, place and amount, and in the
manner, herein prescribed.
     9. As provided in the CVR Agreement and subject to certain limitations
therein set forth, the transfer of the CVRs represented by this CVR Certificate
is registrable on the Security Register, upon surrender of this CVR Certificate
for registration of transfer at the office or agency of the Company maintained
for such purpose in the Borough of Manhattan, The City of New York, accompanied
by a written instrument of transfer in form satisfactory to the Company and the
Security Registrar duly executed by, the Holder hereof or his attorney duly
authorized in writing, and thereupon one or more new CVR Certificates, for the
same amount of CVRs, shall be issued to the designated transferee or
transferees. The Company hereby initially designates the office of [TRUSTEE] at
[•] as the office for registration of transfer of this CVR Certificate.
     10. As provided in the CVR Agreement and subject to certain limitations
therein set forth, this CVR Certificate is exchangeable for one or more CVR
Certificates representing the same number of CVRs as represented by this CVR
Certificate as requested by the Holder surrendering the same.
     11. No service charge shall be made for any registration of transfer or
exchange of CVRs, but the Company may require payment of a sum sufficient to
cover any documentary, stamp or similar tax or other similar governmental charge
payable in connection with any registration of transfer or exchange of
Securities, other than (i) exchanges pursuant to Sections 3.4, 3.6 or 6.6 of the
CVR Agreement not involving any transfer or (ii) transfers pursuant to
Article 10 of the CVR Agreement.
     12. Prior to the time of due presentment of this CVR Certificate for
registration of transfer, the Company, the Trustee and any agent of the Company
or the Trustee may treat the Person in whose name this CVR Certificate is
registered as the owner hereof for all purposes, and neither the Company, the
Trustee nor any agent shall be affected by notice to the contrary.
     13. Neither the Company nor the Trustee has any duty or obligation to the
Holder of this CVR Certificate, except as expressly set forth herein or in the
CVR Agreement.
     14. As provided in the CVR Agreement and subject to certain limitations
therein set forth, the rights of the Holder of this CVR Certificate shall
terminate on the Termination Date.
     15. Purchase of Securities Upon CVR Failure Event.
          a. Notice to Trustee. In the event a Failure Purchase Eligibility Date
has occurred and the Company elects to purchase the Securities pursuant to the
provisions of Section 10.5 of the CVR Agreement (a “Failure Purchase”), it shall
furnish to the Trustee, at least thirty (30) days (unless a shorter period shall
be agreed to by the Trustee) but not more than sixty (60) days before the date
on which the Company proposes to consummate the Failure Purchase (any such date,
the “Failure Purchase Date”) (but in any event prior to the notice provided
pursuant to Section 10.2 of the CVR Agreement), an Officer’s Certificate (a
“Failure Purchase Offer”) setting forth (i) the clause of the CVR Agreement
pursuant to which the Failure Purchase shall occur, (ii) the Failure Purchase
Date, and (iii) the Failure Purchase Price, determined in accordance with
Section 10.5 of the CVR Agreement.

2



--------------------------------------------------------------------------------



 



          b. Notice of Failure Purchase. At least thirty (30) days but not more
than sixty (60) days before a Failure Purchase Date, the Company shall mail or
cause to be mailed, by first class mail, a notice of Failure Purchase to each
Holder at its registered address(the “Failure Purchase Notice”) and shall
publicly disclose the election of the Failure Purchase and the information
required to be contained in the Failure Purchase Notice pursuant to Section 10.2
of the CVR Agreement. The notice (the “Failure Purchase Notice”) shall identify
the number of Securities Outstanding and shall state:

  (i)   the Failure Purchase Date;

  (ii)   the Failure Purchase Price;

  (iii)   the name and address of the paying agent;

  (iv)   that Securities must be surrendered to the Paying Agent to collect the
Failure Purchase Price;

  (v)   that, unless the Company fails to make payment on the Failure Purchase
Price, all right, title and interest in and to the Securities and any CVR
Payment or any other amounts due under the CVR Agreement, if any, on Securities
called for Failure Purchase ceases to accrue on and after the Failure Purchase
Date;

  (vi)   the clause of the CVR Agreement pursuant to which the Failure Purchase
shall occur; and

  (vii)   that no representation is made as to the correctness or accuracy of
the CUSIP and ISIN number, if any, listed in such notice or printed on the
Securities.

At the Company’s request, the Trustee shall give the Failure Purchase Notice in
the Company’s name and at its expense; provided, however, that the Company shall
have delivered to the Trustee at least forty five (45) days (unless a shorter
period shall be agreed to by the Trustee) but not more than sixty (60) days
prior to the Failure Purchase Date, an Officer’s Certificate requesting that the
Trustee give such notice and setting forth the information to be stated in such
notice as provided in the preceding paragraph.
          c. Effect of Failure Purchase Notice. Once the Failure Purchase Notice
is mailed in accordance with Section 10.2 of the CVR Agreement, the Securities
shall become irrevocably due and payable on the Failure Purchase Date at the
Failure Purchase Price. A Failure Purchase Notice shall be deemed to be given
when mailed, whether or not the Holder receives the notice. In any event,
failure to give a particular Holder his or her Failure Purchase Notice, or any
defect in such Failure Purchase Notice, shall not affect the validity of the
proceedings for the Failure Purchase.
          d. Deposit of Failure Purchase Price. On or one (1) Business Day prior
to the Failure Purchase Date, the Company shall deposit with the Trustee or with
the paying agent (if different from the Trustee) money sufficient to pay the
Failure Purchase Price of all Securities

3



--------------------------------------------------------------------------------



 



Outstanding on that date. The Trustee or the paying agent shall promptly return
to the Company any money deposited with the Trustee or the paying agent by the
Company in excess of the amounts necessary to pay the Failure Purchase Price of
all Securities Outstanding.
          If the Company complies with the provisions of the preceding
paragraph, on and after the Failure Purchase Date, all right, title and interest
of a Holder to any CVR Payment, if any, shall cease to accrue on the Securities
called for. If any Security called for Failure Purchase shall not be so paid
upon surrender for Failure Purchase because of the failure of the Company to
comply with the preceding paragraph, interest shall be paid on the unpaid
Failure Purchase Price from the Failure Purchase Date until such Failure
Purchase Price is paid at the Shortfall Interest Rate.
          e. Failure Purchase by the Company. The Company may, for a period of
sixty (60) days after any Failure Purchase Eligibility Date, issue the Failure
Purchase Notice in accordance with Section 10.2 of the CVR Agreement. Upon
issuance of the Failure Purchase Notice and in compliance with the other
provisions of Article 10 of the CVR Agreement, the Company shall, on the Failure
Purchase Date specified in such Failure Purchase Notice, purchase and cancel all
(but not less than all) of the outstanding Securities at a cash price equal to
the volume weighted average price paid per Security for all Securities traded
over the forty-five (45) trading days prior to the fifth (5th) trading day prior
to the date of the Failure Purchase Notice (the “Failure Purchase Price”). If
the Company has not issued the Failure Purchase Notice within such thirty
(30) day period after the occurrence of a Failure Purchase Eligibility Date, it
shall not be entitled to issue a Failure Purchase Notice and purchase and cancel
the Securities until the next instance in which a Failure Purchase Eligibility
Date occurs.
     16. Governing Law; Jurisdiction; Venue. THIS CVR CERTIFICATE AND THE CVR
AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT) THAT
MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS CVR CERTIFICATE AND THE CVR
AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS CVR CERTIFICATE
AND THE CVR AGREEMENT (INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON,
ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR WARRANTY MADE IN OR IN
CONNECTION WITH THIS CVR CERTIFICATE AND THE CVR AGREEMENT OR AS AN INDUCEMENT
TO ACCEPT THIS CVR CERTIFICATE) OR THE SECURITIES, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING,
WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. EACH
OF THE COMPANY, THE TRUSTEE AND EACH OF THE HOLDERS BY THEIR ACCEPTANCE OF THE
SECURITIES, HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR
ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN
RESPECT OF ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY
BE BASED UPON, ARISE OUT OF OR RELATE TO THIS CVR CERTIFICATE AND THE CVR
AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS CVR CERTIFICATE
AND THE CVR AGREEMENT (INCLUDING ANY CLAIM OR

4



--------------------------------------------------------------------------------



 



CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR
WARRANTY MADE IN OR IN CONNECTION WITH THIS CVR CERTIFICATE AND THE CVR
AGREEMENT OR AS AN INDUCEMENT TO ACCEPT THIS CVR CERTIFICATE), OR THE
SECURITIES, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS.

5



--------------------------------------------------------------------------------



 



TRUSTEE’S CERTIFICATE OF AUTHENTICATION
     This is one of the CVR Certificates referred to in the within-mentioned CVR
Agreement.

            [•],
as the Trustee
      By:           Authorized Signatory             

Dated:

